        Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 1 of 46




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MAAZ QURESHI, individually and on             )
 behalf of others similarly situated,          )
                                               )
                     Plaintiff,                )
                                               )
 v.                                            )                Case No. 1:20-cv-01141
                                               )
 AMERICAN UNIVERSITY,                          )
                                               )
                       Defendant.              )
                                               )
 MATTHEW RABINOWITZ,                           )
 individually and on behalf of others          )
 similarly situated,                           )
                                               )
                     Plaintiff,                )
                                               )
 v.                                            )                Case No. 1:20-cv-01454
                                               )
 AMERICAN UNIVERSITY,                          )
                                               )
                       Defendant.              )
 DANISH ARIF, individually and on              )
 behalf of others similarly situated,          )
                                               )
                     Plaintiff,                )
                                               )
 v.                                            )                Case No. 1:20-cv-01555
                                               )
 AMERICAN UNIVERSITY,                          )
                                               )
                       Defendant.              )


          PLAINTIFFS’ SIXTH NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs Maaz Qureshi, Matthew Rabinowitz, and Danish Arif, individually and on behalf

of all others similarly situated (collectively, “Plaintiffs”), hereby provide this Sixth Notice of
        Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 2 of 46




Supplemental Authority from other COVID-19 tuition and fee refund actions related to Plaintiffs’

Memorandum in Opposition to Defendant’s Motion to Dismiss (ECF 28).

       The following opinions and orders deny university defendants’ motions to dismiss,

supporting plaintiffs’ claims on similar grounds:

       I.      Supplemental Authority

       1).    Patel v. Univ. of Vermont, Case No. 5:20-cv-00061-GWC, 2021 U.S. Dist. LEXIS
51585 (D. Vt. Mar. 15, 2021) filed herein as Exhibit A.

       2).   Barry v. Univ. of Washington, Case No. 20-2-13924-6-SEA, Memorandum and
Order (Wn. Super. Ct. Mar. 18, 2021), filed herein as Exhibit B.

       3).    Gibson v. Lynn Univ., Inc., Case No. 20-CIV-81173-RAR, 2021 U.S. Dist. LEXIS
54324 (S.D. Fla. Mar. 23, 2021), filed herein as Exhibit C.

      4).    Metzner v. Quinnipiac Univ., Case No. 3:20-cv-00784-KAD, 2021 U.S. Dist.
LEXIS 56744 (D. Conn. Mar. 25, 2021), filed herein as Exhibit D.

       This Court also recently issued an order granting the defendant George Washington

University’s (“GW”) motion to dismiss in the analogous COVID-19 higher education tuition and

fee refund lawsuit, Shaffer v. The George Washington Univ., Case No. 1:20-cv-01145-RJL,

Memorandum Opinion (D.D.C. Mar. 21, 2021), as cited by Defendant. While on its face the Order

may seem persuasive and unfavorable to the present case, in reality Shaffer and Qureshi are

inapposite.   Shaffer was dismissed because the plaintiffs failed to adequately allege specific,

concrete promises that exhibited the intent for GW to provide in-person-only instruction outside

of generalized statements. See Shaffer at 5-6. Further, the Shaffer plaintiffs failed to adequately

explicate how GW’s reservation of rights to alter its programs was unenforceable.

       Plaintiffs here have sufficiently pled the existence of an enforceable obligation by

Defendant to provide in-person, on-campus instruction, access to accompanying facilities and

resources, and additional paid-for services. For example, Plaintiffs have alleged that Defendant




                                                2
         Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 3 of 46




has charged specific, mandatory fees meant to cover particular services, resources, or activities, as

promised by Defendant with published and unambiguous descriptions. Examples include the

activity fee, the sports center fee, the technology fee, and the Metro U-Pass fee. Pl. Am. Compl.

[ECF 26] ¶¶ 33-37. Defendant does not offer online-only courses; in fact, Defendant explicitly

promises “‘a focus on experiential learning.’” Id. at ¶ 87. Defendant promises and promotes a

vibrant community, state-of-the-art facilities, and campus amenities. Id. at ¶¶ 97-99. It is simply

illogical to infer that Defendant presented these statements in its publications, yet did not intend

to be bound by them. It is therefore important to reiterate the applicable “reasonable expectation”

standard in D.C. See Giles v. Howard Univ., 428 F. Supp. 603, 605 (D.D.C. 1977) (“[T]he standard

is that of reasonable expectation what meaning the party making the manifestation, the University,

should reasonably expect the other party to give it.”).

       As in Shaffer, Defendant here attempts to hide behind its ambiguous and unenforceable

reservation of rights and disclaimers. However, this disclaimer is in fact illusory, purporting to

grant Defendant an unencumbered right to unilaterally modify its established contract with

students, even in the middle of the semester, with no additional consideration. The plaintiffs in

Shaffer failed to effectively argue the unenforceability of GW’s disclaimer, unlike in Qureshi,

wherein Plaintiffs strongly and correctly assert that the provisions are illusory, lack the requisite

consideration, and unconscionability of a reservation of the right to one-sidedly alter contractual

obligations in the midst of performance. See Pl. Memo. Opp. [ECF 28] at 13-14. Further, Plaintiffs

in Qureshi unequivocally do not allege educational malpractice.

       Defendant also brings to the Court’s attention the recent dismissal of the plaintiff's claims

in Zagoria v. New York Univ., Case No. 1:20-cv-03610-GBD-SLC, Memorandum Decision And

Order (S.D.N.Y. Mar. 17, 2021) another COVID-19 higher education litigation refund case




                                                 3
         Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 4 of 46




premised on similar facts. The District Court in Zagoria opined that the plaintiff there failed to

adequately plead specific promises for in-person instruction and other services. Additionally, the

court found that the plaintiff’s claim for damages for the Summer 2020 semester was without merit

because he voluntarily enrolled in courses he knew would be conducted online. Third, the court

treated that plaintiff’s claims for unjust enrichment as simply an undifferentiated replication of

his breach of contract claims. Unfortunately for Defendant, putting aside the merits of that court’s

rulings, the Zagoria decision is readily distinguishable from the case at bar.

       Plaintiffs in the current case cite to numerous, specific promises made by Defendant that

are not limited to so called advertisements or scheduled locations, as explained in Plaintiffs’

differentiation between Shaffer and Qureshi above. The court in Zagoria references the recent

rejections of university-defendants’ motions to dismiss in Ford v. Rensselaer Polytechnic Institute,

2020 WL 7389155 (N.D.N.Y. Dec. 16, 2020) and Bergeron v. Rochester Institute of Technology,

2020 WL 7486682 (W.D.N.Y. Dec. 18, 2020), cases which Plaintiffs here have previously cited

as persuasive supplemental authority, wherein the plaintiffs’ breach of contract claims persisted

because they also referred to specific promises made by defendants as to what students can expect.

Plaintiffs also ask this Court to note that the counsel for Ford and Bergeron are also Plaintiffs’

Counsel here and drafted all pleadings and accompanying documents.

       Plaintiffs here have also adequately pled unjust enrichment. First, Plaintiffs explicitly state

that their claim is “pled in the alternative to, and to the extent it is determined a contract does not

exist or otherwise apply, the contract-based claim[s]”. Pl. Am. Compl. ¶¶ 140, 173. As such,

Plaintiffs have adequately pled the elements of the equitable claim of unjust enrichment, wherein

"Defendant has received a benefit at the expense of Plaintiffs”, “Plaintiffs…paid...for on-campus

benefits, access and services and did not receive the full benefit of the bargain”, and the benefit




                                                  4
        Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 5 of 46




was conferred and realized. Id. at ¶¶ 141-152, 175-183. Plaintiffs’ allegations are not a bare

recitations of the elements of breach of contract, but instead sufficiently pled claims for unjust

enrichment. The NYU court allowed the plaintiffs leave to amend their complaints.

       Plaintiffs respectfully request that the recent decisions cited by Plaintiffs further

Plaintiffs’ position in this matter in opposition of Defendant’s Motion to Dismiss.




                                 [Signatures on Following Page]




                                                  5
       Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 6 of 46




Dated: March 26, 2021                    Respectfully Submitted:

                                         DOUGLAS & BOYKIN PLLC

                                         /S/: Curtis A. Boykin
                                         Curtis A. Boykin, DC Bar 444120
                                         1850 M Street, NW, Suite 640
                                         Washington, District of Columbia 20036
                                         (202) 776-0370
                                         caboykin@douglasboykin.com

                                         ANASTOPOULO LAW FIRM, LLC
                                         Eric M. Poulin*
                                         Roy T. Willey, IV*
                                         32 Ann Street
                                         Charleston, SC 29403
                                         (843) 614-8888
                                         eric@akimlawfirm.com
                                         roy@akimlawfirm.com

                                         BURSOR & FISHER, P.A.
                                         Scott A. Bursor (admitted pro hac vice)
                                         Sarah N. Westcot (admitted pro hac vice)
                                         2665 S. Bayshore Drive, Suite 220
                                         Miami, FL 33133
                                         Telephone: (305) 330-5512
                                         Facsimile: (305) 676-9006
                                         scott@bursor.com
                                         swestcot@bursor.com

                                         THE SULTZER LAW GROUP P.C.
                                         Jason P. Sultzer, Esq. (admitted pro hac vice)
                                         Jeremy Francis, Esq. (admitted pro hac vice)
                                         85 Civic Center Plaza, Suite 200
                                         Poughkeepsie, NY 12601
                                         Telephone: (845) 483-7100
                                         sultzerj@thesultzerlawgroup.com
                                         francisj@thesultzerlawgroup.com

                                         Co-Lead Interim Class Counsel

                                         ATTORNEYS FOR PLAINTIFF(S)

                                         * Admitted via pro hac vice




                                     6
         Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 7 of 46




                                   CERTIFICATE OF SERVICE

        I, Curtis A. Boykin, hereby certify that on March 26, 2021 a true and correct copy of the instant
notice was served via the Court’s electronic filing system to all counsel of record.

                                                         /S/: Curtis A. Boykin
                                                         Curtis A. Boykin




                                                     7
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 8 of 46




                 EXHIBIT A
           Patel v. Univ. of Vermont,
        Case No. 5:20-cv-00061-GWC,
      2021 U.S. Dist. LEXIS 51585 (D. Vt.
                Mar. 15, 2021)
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 9 of 46


No Shepard’s Signal™
As of: March 25, 2021 2:22 PM Z


                                  Patel v. Univ. of Vt. & State Agric. College
                                     United States District Court for the District of Vermont
                                        March 15, 2021, Decided; March 15, 2021, Filed
                                                      Case No. 5:20-cv-61

Reporter
2021 U.S. Dist. LEXIS 51585 *; 2021 WL 1049980


NILAY KAMAL PATEL and RACHEL A. GLADSTONE,                        Opinion
Plaintiffs, v. UNIVERSITY OF VERMONT AND STATE
AGRICULTURAL COLLEGE, Defendant.

                                                                  ORDER ON MOTION TO DISMISS


Core Terms
                                                                  (Doc. 11)
UVM, tuition, Plaintiffs', refund, in-person, meals, semester,
terms, housing, online, catalogue, promise, website, campus,      In October 1918, Vermont media reported that the "Spanish
allegations, spring, webpage, breach-of-contract, unjust-         Influenza" was "spreading rapidly" throughout the state. The
enrichment, learning, courts, court concludes, parking fees,      Burlington Free Press & Times, Oct. 7, 1918, at 8. The media
pandemic, on-campus, courses, reservation of rights,              reported on a shortage of health workers, the number of cases
disclaimers, argues, malpractice                                  and deaths, and relayed advice from the United States Public
                                                                  Health Service, including isolating those with symptoms, use
                                                                  of masks and personal protective equipment when caring for
                                                                  the sick, opening windows for ventilation, and avoiding
Counsel: [*1] For Nilay Kamal Patel, Rachel A. Gladstone,         crowds. The University of Vermont postponed its fall
Plaintiff: Amanda L. Lundergan, Esq., PRO HAC VICE,               semester. Id. Vermont state health officials gave blood to
Lundergan Legal, LLC, Royal Palm Beach, FL; Ariane M.             prepare an "anti-toxin" to be administered [*2] to university
Ice, Esq., Ice Legal, P.A., Stratham, NH.                         students. The Burlington Free Press & Times, Oct. 22, 1918,
                                                                  at 6. The Royall Tyler Theatre—still in use today—was
                                                                  pressed into service as a temporary infirmary.
For University of Vermont and State Agricultural College,
Defendant: Andrew B. Murphy, Esq., Sean R. Somermeyer,            A century later, a new virus afflicts Vermont and its
Esq., PRO HAC VICE, Faegre Drinker Biddle & Reath LLP,            educational institutions and students. Plaintiffs Nilay Kamal
Minneapolis, MN; John J. Collins, Esq., Sharon Reich              Patel and Rachel A. Gladstone filed this putative class action
Paulsen, Esq, University of Vermont, Burlington, VT.              against the University of Vermont and State Agricultural
                                                                  College ("UVM") on April 21, 2020. (Doc. 1.) Alleging
                                                                  breach of contract and unjust enrichment, Plaintiffs seek
                                                                  "remediation" of UVM's "refusal to provide restitution for
Judges: Geoffrey W. Crawford, Chief United States District        tuition, housing, meals, fees, and other applicable costs after
Judge.                                                            the Plaintiffs and similarly situated students were denied
                                                                  services from UVM due to the Novel Coronavirus Disease of
                                                                  2019 (`COVID-19') pandemic." (Id. ¶ 1.) Plaintiffs seek "a
                                                                  refund of all or part of the tuition and fees for which
Opinion by: Geoffrey W. Crawford                                  Defendant has been unable to provide the contracted-for
                                                                  services, facilities, access and/or opportunities." (Id. 115.)
                                                                  They describe the measure of compensation as "the difference
                                                                  between the value of one half a semester of online learning
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 10 of 46
                                                2021 U.S. Dist. LEXIS 51585, *2

versus the value of one half a semester of live in-person            (SEM), and "Online" (ONL). (Id. ¶ 19.) Only a "small
instruction." (Id. ¶ 56; see also [*3] id. ¶ 74.)                    fraction" of the listed [*5] courses were "online." (Id. ¶ 18.)

Currently pending is UVM's motion to dismiss under Fed. R.           The UVM website includes the following statement on a page
Civ. P. 12(b)(6). (Doc. 11; see also Doc. 12 (memorandum of          entitled "Campus Life":
law).) Plaintiffs oppose the motion (Doc. 24) and UVM has                  What's it like here? It's an intimate and diverse
filed a reply in support of its motion (Doc. 27). The court                community of thinkers and doers. It's a bustling campus
heard argument on the motion on November 6, 2020, and has                  with something always going on. It's an outdoor paradise
also considered the cases cited in the parties' subsequently-              located in one of America's best college towns. At UVM,
filed lists of supplemental authorities (Docs. 35, 36, 38, 40,             we're balanced in mind, body and spirit because UVM
44, 46, 49, 51, 53, 55). The court understands that the parties            students seek out opportunities for work, service and
have conferred regarding Plaintiffs' claims for parking and                play.
other fees but have been unable to agree about whether UVM
has already refunded these fees. (See Doc. 42.)                      (Id. ¶ 20.)1 The complaint cites this statement in support of
                                                                     the contention that UVM promises students "a unique
                                                                     learning and living environment." (Id.)
Background

Plaintiffs' complaint alleges as follows. Plaintiffs object to the   II. COVID-19 and UVM's Response
court's consideration of additional facts that do not appear
within the complaint. The court addresses that dispute in its        At UVM, spring break for 2020 was from March 8 through
analysis below.                                                      12; most students were not on campus at that time, but they
                                                                     were expecting to return. (Id. ¶ 23.) On March 11, in response
                                                                     to COVID-19, UVM announced it would be shifting to
I. Spring Semester 2020 at UVM                                       remote learning starting Wednesday, March 18, and
                                                                     encouraged students not to return to residence halls. (See id.)
Plaintiffs and the putative class members are "individuals who       The announcement stated that "the university will remain
paid either or any combination of the cost of tuition, on-           open." (Id.) On March 23, 2020, UVM announced that remote
campus housing, meals, and/or fees" for UVM's spring 2020            instruction would continue for the remainder of the spring
semester. (Doc. 1 ¶ 13.) Spring semester classes at UVM              semester and said that "[u]ndergraduate students who [*6]
began on January 13, 2020. (Id. ¶ 14.) Final exams for the           currently reside on campus in the residence halls, as well as
semester ended in early May [*4] 2020. (Id.) Prior to the            non-local students who live off-campus, should return to their
COVID-19 outbreak, students were scheduled to move out of            homes." (Id. ¶ 24.) Most UVM buildings were closed and all
their residences on May 9, 2020.                                     student activities were canceled for the remainder of the
                                                                     spring 2020 semester. (Id. ¶ 39.)
Plaintiffs and the putative class members paid the cost of
tuition, on-campus housing, meals, and fees for the semester
in spring 2020. (Id. ¶ 15.) For 12-19 credit-hours, the tuition      III. Tuition, Housing, Meals, Fees
cost for UVM's 2019-2020 academic year was $16,392 for an
in-state resident and starts at $41,280 for an out-of-state          Members of the putative class have "demanded the return of
resident. (Id. ¶ 16.) Average room and board costs at UVM            the unused amounts of funds paid for tuition, for on-campus
for the year were $13,354. (Id.) UVM also charges a                  housing, for meals and for fees, through a number of
comprehensive fee and parking fees. (Id. ¶ 17, 38.)                  channels." (Id. ¶ 28.) But UVM has retained the value of
                                                                     payments made by Plaintiffs and other members of the
Plaintiffs allege that in exchange for these fees, UVM               putative class for tuition, on-campus housing, and meals and
promised a "unique learning and living environment" and a            fees. (Id. ¶ 25.) According to Plaintiffs, "UVM has made clear
curriculum for which "only a fraction" involved online               its policy that it will not return any tuition or fees, and will
instruction. (See id. ¶¶ 18, 20.) In support of those                only provide a minimal credit (not a full return of the pro-
propositions, the complaint cites two sources: the UVM               rated, unused amounts) for housing and an inadequate future
undergraduate course catalogue and the UVM website. The              credit for meals." (Id. ¶ 28.) Additional allegations regarding
UVM undergraduate course catalogue lists a variety of
instructional methods, including "Lecture" (LEC),
"Independent Study" (IS), "Practicum" (PRAC), "Laboratory"           1 The    complaint lists the URL for this            webpage   as
(LAB), "Research" (RSCH), "Hybrid" (HYBD), "Seminar"                 "https://www.uvm.edu/campus_life." (Id. ¶ 20 n.1.)

                                                            Page 2 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 11 of 46
                                                2021 U.S. Dist. LEXIS 51585, *6

each category of expense are set forth below.                       amounts paid (on a pro-rated basis) for meals." (Id.) As noted
                                                                    above, UVM offered only a "future credit" for meals, which
                                                                    Plaintiffs characterize as inadequate. (Id. ¶ 28.) The same
A. Tuition                                                          Housing and Meal Plan Contract quoted above applies to
                                                                    costs paid for meals.
UVM did not offer its students a partial refund of tuition
"representing the value of the portion of the academic year
that they were forced to use online distance learning               D. Fees
platforms [*7] in lieu of live in-person instruction in brick-
and-mortar classrooms." (Id. ¶ 30.) According to Plaintiffs,        Plaintiffs allege that UVM "failed to offer students a refund of
"[s]tudies have shown that students do not perform as well in       any of the fees they paid for the semester that were unused or
an online setting such that their grades, as well as their          for which they had not received a benefit." (Doc. 1 ¶ 37.)
performance in future classes are negatively affected." (Id.        According to Plaintiffs, examples of such [*9] fees are "the
31.) Plaintiffs acknowledge UVM's efforts to continue               comprehensive fees and parking fees." (Id. ¶ 38.)
delivering their education "in some format," but Plaintiffs
allege that their "learning experiences have been stymied and
disrupted." (Id ¶ 32.) According to Plaintiffs, they did not get    Analysis
"the full benefit of what they bargained for" when they paid
tuition for the spring 2020 semester. (Id. 1133.)

                                                                    I. Rule 12(b)(6) Standard
B. On-Campus Housing
                                                                    To survive a Rule 12(b)(6) motion, a pleading "must contain
The UVM Housing and Meal Plan Contract includes "Terms              sufficient factual matter, accepted as true, to 'state a claim to
and Conditions" stating that the University may terminate the       relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S.
contract "[i]n the event of calamity or catastrophe that would      662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting
make continued operation of student housing infeasible, such        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
as an influenza pandemic." (Doc. 1 1126.) The "Terms and            1955, 167 L. Ed. 2d 929 (2007)); see also Fed. R. Civ. P.
Conditions" also include the following provision regarding          8(a)(2). The court must also draw all reasonable inferences in
"Emergency Closing":                                                the non-moving party's favor. Lanier v. Bats Exch., Inc., 838
                                                                    F.3d 139, 150 (2d Cir. 2016). Dismissal is appropriate when
     In the event that the University of Vermont closes due to
                                                                    "it is clear from the face of the complaint, and matters of
     a calamity or catastrophe beyond its control that would
                                                                    which the court may take judicial notice, that the plaintiff's
     make continued operation of student housing infeasible,
                                                                    claims are barred as a matter of law." Conopco, Inc. v. Roll
     such as [*8] a natural disaster, a national security threat,
                                                                    Int'l, 231 F.3d 82, 86 (2d Cir. 2000).
     or widespread pandemic flu, room and meal plan fees
     will not be refunded.                                          "When deciding a motion to dismiss pursuant to Rule
                                                                    12(b)(6), courts focus primarily on the allegations in the
(Id. ¶ 27.)
                                                                    complaint." Romano v. Kazacos, 609 F.3d 512, 520 (2d Cir.
UVM offered affected students a "minimal credit (not a full         2010). However, the court may also consider materials that
return of the pro-rated, unused amounts) for housing." (Doc. 1      are integral to the complaint or that are appropriate for
¶ 28.) UVM offered students a $1,000 credit to their student        judicial notice. Glob. Network Commc 'ns, Inc. v. City of New
account if they moved out of their residence hall by March 30,      York, 458 F.3d 150, 156 (2d Cir. 2006).
2020. (Id. ¶¶ 24, 35.)                                              II. Tuition Claims

                                                                    Plaintiffs seek tuition refunds on breach-of-contract and
C. Meals                                                            unjust-enrichment theories (Counts I and IV). UVM advances
                                                                    three arguments against Plaintiffs' tuition claims. UVM
Plaintiffs allege that they and members of the putative class       argues that adjudicating the claims would improperly involve
paid for on-campus meals and that, after UVM asked students         the court in matters committed to the discretion of academic
to leave campus in the spring, they lost access to the food         institutions. That argument, according to UVM, also
being served on campus. (Id. ¶ 36.) They allege that UVM            precludes Plaintiffs' unjust-enrichment tuition claims.
"failed to adequately reimburse students with a refund of the       Finally, [*10] UVM argues that Plaintiffs' breach-of-contract

                                                           Page 3 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 12 of 46
                                               2021 U.S. Dist. LEXIS 51585, *10

tuition claims fail because they have failed to plead that the       But such deference does not extend to all decisions that
terms of the parties' contract included any promise of in-           educational institutions make. Thus, as the court held in
person educational services.                                         Connors, academic institutions are not entitled to deference
                                                                     for discriminatory decisions. Connors, 2013 U.S. Dist. LEXIS
                                                                     96709, 2013 WL 3560946, at *6. Of course, this case does not
A. Judicial Deference to Academic Decisions                          involve any claim of discrimination. But Connors also teaches
                                                                     that "[t]he persuasiveness of caselaw rejecting educational
UVM argues that Plaintiffs' tuition claims fail because the          malpractice claims diminishes to the extent that [a] claim
claims are premised on an alleged difference in value between        differs from an educational malpractice claim." [*12]
in-person and online instruction. It observes that courts            Connors, 2013 U.S. Dist. LEXIS 205432, 2013 WL 12221826,
generally decline to review the "soundness or effectiveness of       at *3.
a program or method of teaching." Connors v. Dartmouth
Hitchcock Med. Ctr., No. 2:10-cv-94, 2013 U.S. Dist. LEXIS           Here, Plaintiffs do not list "educational malpractice" among
205432, 2013 WL 12221826, at *3 (D. Vt. Nov. 13, 2013)               the legal theories in their complaint; Plaintiffs' causes of
(citing Ross v. Creighton Univ., 957 F.2d 410, 416 (7th Cir.         action are for breach of contract and unjust enrichment. (Doc.
1992)). According to UVM, that doctrine is fatal to Plaintiffs'      1 at 1-2.) The court is mindful, however, that "[a]n
breach-of-contract and unjust-enrichment claims.                     educational malpractice claim 'repackaged' as a breach of
                                                                     contract claim should be barred under the same reasoning as
Plaintiffs maintain that the doctrine of academic deference has      an educational malpractice case." Connors, 2013 U.S. Dist.
never been applied to the types of claims that they are raising.     LEXIS 205432, 2013 WL 12221826, at *3. The court
(Doc. 27 at 8.) They assert that the doctrine has no application     accordingly focuses on the nature of Plaintiffs' claims seeking
to this case because their claims do not require the court to        tuition refunds.
determine how academic courses should be taught. Instead,
Plaintiffs argue that their claims focus on whether UVM              UVM argues that Plaintiffs' tuition claims ask the court to
"fail[ed] to deliver on specific promises to provide a specific      take the "extraordinary" step of holding that the value of
educational experience." (Id. at 9.)                                 remote education is less than the value of in-person education.
                                                                     (Doc. 12 at 1.) In UVM's view, that would require the court to
"[C]ourts accord deference to the decisions of                       evaluate the quality of the remote education that UVM
academic [*11] institutions about the ethical and academic           students received after March 18, 2020, and to pass judgment
standards applicable to their students . . . ." Connors v.           on educational methods. (Id.) According to UVM, the
Dartmouth Hitchcock Med. Ctr., No. 2:10-cv-94, 2013 U.S.             doctrine of deference described above precludes courts from
Dist. LEXIS 96709, 2013 WL 3560946, at *6 (D. Vt. July 11,           making such inquiries.
2013) (citing Bhatt v. Univ. of Vt., 2008 VT 76, ¶ 15, 184 Vt.
195, 958 A.2d 637), opinion supplemented, 2013 WL                    The complaint does include allegations that the online
12221824 (D. Vt. Sept. 16, 2013), supplemental opinion               learning that UVM provided after March 18, 2020 was not as
reconsidered in part, 2013 U.S. Dist. LEXIS 205432, 2013
WL 12221826 (D. Vt. Nov. 13, 2013). This doctrine of
                                                                     "educational malpractice" claims because public policy disfavors
deference is based upon principles of academic freedom and
                                                                     court interference with educators' professional judgment); Gally v.
autonomy long recognized by the courts. See Bhatt, 184 Vt.
                                                                     Columbia Univ., 22 F. Supp. 2d 199, 206-07 (S.D.N.Y. 1998)
195, 2008 VT 76, ¶ 15, 958 A.2d 637 (citing Regents of Univ.
                                                                     ("Where the essence of the complaint is that the school breached its
of Mich. v. Ewing, 474 U.S. 214, 225 n.11, 106 S. Ct. 507, 88        agreement by failing to provide an effective education, the complaint
L. Ed. 2d 523 (1985)). The doctrine is frequently invoked to         must be dismissed as an impermissible attempt to avoid the rule that
counter claims of "educational malpractice." See Connors,            there is no claim in New York for 'educational malpractice.'"); Reilly
2013 U.S. Dist. LEXIS 205432, 2013 WL 12221826, at *2-3              v. Sw. Vt. Supervisory Union, No. 152-4-14 Bncv, 2016 WL
(citing cases declining to recognize tort of educational             6662421, at *12 (Vt. Super. Ct. Mar. 31, 2016) (recognizing that the
malpractice; noting that such tort claims should be barred           "educational malpractice" theory of liability has been rejected in
because courts "will generally not engage in reviewing the           other states); Restatement (Third) of Torts: Physical and Emotional
soundness or effectiveness of a program or method of                 Harm § 7 Reporter's Note, cmt. f (2010) ("In the educational-
teaching").2                                                         malpractice area, courts have concluded that educators have no duty
                                                                     of care to their students, often because of the administrative
                                                                     difficulties in adjudicating such claims. Problems exist both in
                                                                     sorting out conduct that is innovative or nontraditional as opposed to
2 Seealso Papelino v. Albany Coll. of Pharmacy of Union Univ., 633   negligent and in determining the factual cause of a student's
F.3d 81, 93-94 (2d Cir. 2011) (New York does not recognize           educational deficiency.").

                                                            Page 4 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 13 of 46
                                               2021 U.S. Dist. LEXIS 51585, *12

valuable as in-person learning. (See Doc. 1 ¶ 31 (alleging that      Socratic method to teach a particular subject matter. But a
students do not perform as well in an online [*13] setting);         decision to deliver instruction via remote technology is not a
id. ¶ 32 (alleging that UVM's switch to online learning              decision on "how" the material is taught in the sense that
"stymied and disrupted" Plaintiffs' "learning experiences").)        Justice Frankfurter discussed in Sweezy. Nor was UVM's
And the relief that Plaintiffs seek similarly draws distinctions     decision in this case made "on academic grounds"; it was
between the value of online versus in-person education. (See         instead an administrative decision made to address the
id. ¶ 56 (seeking compensation for "the difference between           exigencies of the COVID-19 pandemic.
the value of one half a semester of online learning versus the
value of one half a semester of live in-person instruction");        Other courts analyzing similar COVID-19-related claims
see also id. ¶ 74.)                                                  against educational institutions for shifts to online learning
                                                                     have similarly rejected requests for dismissal that were based
Notwithstanding those allegations, the court concludes that          on court deference to academic freedoms. See, e.g., Ford v.
this case differs significantly from an educational-malpractice      Rensselaer Polytechnic Institute, No. 1:20-CV-470, 2020 U.S.
case. Plaintiffs' claims do not require the court to review "the     Dist. LEXIS 236692, 2020 WL 7389155, at *6 (N.D.N.Y. Dec.
soundness or effectiveness of a program or method of                 16, 2020) (concluding that "deference to educational
teaching." Connors, 2013 U.S. Dist. LEXIS 205432, 2013 WL            institutions cannot reach so far as to deny students any
12221826, at *3. The essence of Plaintiffs' complaint is not         recourse for breaches of express promises" and that plaintiffs'
that UVM provided an ineffective education or that Plaintiffs        claims were not "educational malpractice" claims because
failed to learn the subject matter in their courses or earn          they argued only that "regardless of fault, the value of the on-
academic credits. Plaintiffs are not asking the court to enter       campus experience defendant plausibly promised them is
the classroom (physical or virtual) and review the course            greater than the value of the remote experience [*16] they
outline, course materials, methods of teaching, or evaluate          received"); Saroya v. Univ. of the Pac., No. 5:20-cv-03196-
individual students' academic achievement. Indeed, Plaintiffs        EJD, 2020 U.S. Dist. LEXIS 222089, 2020 WL 7013598, at
acknowledge UVM's "efforts to continue delivering their              *3-5 (N.D. Cal. Nov. 27, 2020) (defendant-university that
education in some format." [*14] (Doc. 1 ¶ 32.)                      switched to online learning in response to COVID-19 asserted
                                                                     that plaintiff-students' breach-of-contract and unjust-
Instead, Plaintiffs claim that they "did not get the full benefit
                                                                     enrichment tuition claims were fundamentally demands for
of what they bargained for when they paid tuition for the
                                                                     court intervention in academic decisions and were therefore
Spring 2020 semester." (Id. ¶ 33.) Reading the complaint in
                                                                     barred claims for "educational malpractice"; court declined to
the light most favorable to Plaintiffs, they bargained for in-
                                                                     dismiss claims, reasoning that the claim was not that the
person instruction and studies with classmates, in-person
                                                                     university "failed to provide students with an adequate
social interaction, access to UVM buildings and amenities,
                                                                     education, but that it failed to provide certain services as
participation in on-campus student activities, and physical
                                                                     promised").3
proximity to the City of Burlington and to nearby recreational
activities. They allege that UVM promised them these
important aspects of an undergraduate education in its
                                                                     3 See also Oyoque v. Depaul Univ., No. 20 C 3431, 2021 U.S. Dist.
handbook and other publications. Because it rests upon breach
of a promise, Plaintiffs' claim that they did not receive the full   LEXIS 31722, 2021 WL 679231, at *2 (N.D. Ill. Feb. 21, 2021)
                                                                     ("Though portions of the plaintiffs' allegations can be read as talking
benefit of that bargain is different from an educational-
                                                                     about the value of online instruction, at its core the complaint's focus
malpractice claim.
                                                                     is breach of contract . . . ."); Hassan v. Fordham Univ., No. 20-CV-
                                                                     3265 (KMW), 2021 U.S. Dist. LEXIS 16541, 2021 WL 293255, at *3
At this stage, it does not appear that adjudication of Plaintiffs'
                                                                     (S.D.N.Y. Jan. 28, 2021) ("The Court holds that Plaintiffs claims are
claim necessarily requires an inquiry into the academic
                                                                     not barred by the educational malpractice doctrine, because they are
quality of the remote education that Plaintiffs received. Nor        sufficiently grounded in whether an alleged promise for educational
do Plaintiffs' claims violate UVM's academic freedom "to             services was made and breached."); Doe v. Emory Univ., No. 1:20-
determine for itself on academic grounds who may teach,              CV-2002-TWT, 2021 U.S. Dist. LEXIS 22800, 2021 WL 358391, at
what may be taught, how it shall be taught, and who may be           *4 (N.D. Ga. Jan. 22, 2021) ("Because judicial intervention here
admitted to study." Regents of Univ. of Cal. v. Bakke, 438           would not require continuous judicial intrusion, and because a court
U.S. 265, 312, 98 S. Ct. 2733, 57 L. Ed. 2d 750 (1978)               can properly and justly evaluate the dispute, this Court declines the
(quoting Sweezy v. New Hampshire, 354 U.S. 234, 263, 77 S.           Defendant's invitation to defer to its decision-making without
Ct. 1203, 1 L. Ed. 2d 1311 (1957) [*15] (Frankfurter, J.,            assessing the merits of the Plaintiffs' claims."); Hiatt v. Brigham
concurring)). Courts have no business telling an academic            Young Univ., No. 1:20-CV-001100-TS, 2021 U.S. Dist. LEXIS 3269,
institution that it must employ lectures, seminars, or the           2021 WL 66298, at *3 (D. Utah Jan. 7, 2021) ("Plaintiff is not
                                                                     asking the Court to interfere in BYU's academic or pedagogical

                                                            Page 5 of 13
                 Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 14 of 46
                                                   2021 U.S. Dist. LEXIS 51585, *16

This conclusion distinguishes cases like Gociman v. Loyola                The court begins with a few general principles:
University of Chicago, No. 20 C 3116, 2021 U.S. Dist. LEXIS
13238, 2021 WL 243573, at *3 (N.D. Ill. Jan. 25, 2021), and                   • the parties do not dispute that Vermont contract law
Lindner v. Occidental College, No. CV 20-8481-JFW(RAOx),                      applies. "Between a student and a college there is a
2020 U.S. Dist. LEXIS 235399, 2020 WL 7350212 (C.D. Cal.                      relationship which is contractual in nature." Merrow v.
Dec. 11, 2020). The courts in those cases found that the                      Goldberg, 672 F. Supp. 766, 774 (D. Vt. 1987); see also
theory underlying all of the plaintiffs' claims was that the                  Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 708
quality and value of their online education was less than the                 (D. Vt. 2012) (citing Reynolds v. Sterling Coll., Inc., 170
value of live classes. See Gociman, 2021 U.S. Dist. LEXIS                     Vt. 620, 621, 750 A.2d 1020, 1022 (2000) (mem.));
13238, 2021 WL 243573, at *3; Lindner, 2020 U.S. Dist.                        Fellheimer v. Middlebury Coll., 869 F. Supp. 238, 242
LEXIS 235399, 2020 WL 7350212, at *7. This court                              (D. Vt. 1994).
respectfully declines to follow those cases insofar as they
construe the plaintiffs' theories so narrowly.                                • "The 'terms of the contract are contained in the
                                                                              brochures, course [*18] offering bulletins, and other
                                                                              official statements, policies and publications of the
B. Unjust-Enrichment Claims                                                   institution.'" Reynolds, 170 Vt. at 621, 750 A.2d at 1022
                                                                              (quoting Merrow, 672 F. Supp. at 774).
UVM's argument requesting dismissal of Plaintiffs' unjust-
enrichment tuition claims [*17] is premised on the same                       • Such a contract is commonly described as "implied-in-
academic-freedom considerations. (See Doc. 12 at 13.) The                     fact"—a category long recognized in Vermont decisional
court will not dismiss those claims on that basis for the                     law. See Underhill v. Rutland R. Co., 90 Vt. 462, 98 A.
reasons stated above.                                                         1017, 1021 (1916) ("Contracts implied in fact are based
                                                                              upon an actual agreement of the parties, deduced by the
                                                                              trier from the conduct of the parties and the
C. Breach-of-Contract Claims—Terms of the Contract                            circumstances of the case.") Section 4 of the Restatement
                                                                              (Second) of Contracts also recognizes that contracts
UVM argues that the materials cited in Plaintiffs' complaint—                 "may be inferred wholly or partly from conduct."
UVM's course catalogue and website—do not create any
actionable promises, and that written disclaimers and                     These principles distinguish Student "A" v. Hogan, No. CCB-
reservations of rights in those materials preclude Plaintiffs'            20-1434, 2021 U.S. Dist. LEXIS 6947, 2021 WL 119083 (D.
tuition claims. (Doc. 12 at 19.) Plaintiffs maintain that, under          Md. Jan. 13, 2021), cited by UVM. The plaintiffs in that case
Vermont law, the terms of their contract with UVM are                     elected not to pursue a breach-of-implied contract claim. 2021
contained in a variety of UVM statements, policies, and                   U.S. Dist. LEXIS 6947, [WL] at *2. The court dismissed their
publications, and that UVM's "disclaimers" and "reservation               breach-of-express-contract claim because the complaint
of rights" defenses do not affect their claims. (Doc. 24 at 14.)          contained nothing more than speculative assertions of a
UVM insists that the disclaimers and reservation-of-rights                written contract that obligated the defendants to provide "in-
language in official UVM statements and documents defeat                  person housing, meals, and education in exchange for a
Plaintiffs' tuition claims. (Doc. 27 at 4-7.)                             specified fee." 2021 U.S. Dist. LEXIS 6947, [WL] at *4; see
                                                                          also Doe v. Emory Univ., No. 1:20-CV-2002-TWT, 2021 U.S.
choices by requiring BYU to provide in-person education or change         Dist. LEXIS 22800, 2021 WL 358391, at *6 (N.D. Ga. Jan.
its methods of instruction. Rather, Plaintiff is asking for a refund of   22, 2021) (finding insufficient allegations to support breach-
tuition and/or mandatory fees for the breach of contract alleged.");      of-express-contract claim). In contrast to Student "A",
MGarland v. W. Mich. Univ., No. 20-000063-K, 2020 Mich. Ct. Cl.           Plaintiffs in this case are proceeding on a breach-of-implied
LEXIS 7, 2020 Mich. Ct. Cl. LEXIS 7, at *9-10 (Mich. Ct. Cl. Sept.        contract claim.
15, 2020) (university moved for summary disposition of breach-of-
contract and unjust-enrichment claims arising out of university's         These general principles defeat UVM's argument [*19] that
transition to online learning due to COVID-19; court concluded that       the tuition claims can be dismissed under Rule 12(b)(6)
allowing claims to proceed would not interfere with academic              because the complaint's reference to portions of the UVM
autonomy); Waitt v. Kent State Univ., No. 202000392JD, 2020 Ohio          course catalogue and website "do not, on their face, create
Misc. LEXIS 143, at *3-4 (Ohio Ct. Cl. Sept. 28, 2020) (university        actionable promises." (Doc. 12 at 10.) It is beyond reasonable
moved to dismiss breach-of-contract and unjust-enrichment claims          dispute that some contract exists between UVM and its
arising out of its decision to close buildings and switch to remote
                                                                          students. Which terms may reasonably be inferred from
learning due to COVID-19; court concluded that the complaint did
                                                                          conduct, including handbooks and course catalogues, is a
not present a claim of "educational malpractice").

                                                                 Page 6 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 15 of 46
                                               2021 U.S. Dist. LEXIS 51585, *19

factual issue. But in the limited context of a motion to            2020 WL 5583522, at *5 (M.D. Fla. Sept. 16, 2020) (college
dismiss, the court is obligated to resolve such inferences in       publications "clearly implied that courses would be conducted
favor of the plaintiffs.                                            in-person" and touted college's on-campus "resources and
                                                                    facilities"; such statements were sufficient to establish an
In this case, the complaint alleges that the UVM course             implied contract).
catalogue distinguishes between "online" and other types of
instruction. (Doc. 1 ¶ 19.) The complaint further alleges that      The cases upon which UVM relies do not compel a contrary
"only a small fraction" of the courses listed in the catalogue      conclusion. In Horrigan v. Eastern Michigan University, No.
are billed as "online." (Id. ¶ 18.) And the complaint quotes a      20-000075-MK, 2020 Mich. Ct. Cl. LEXIS 9, 2020 WL
statement from the "Campus Life" page on the UVM website            6050534 (Mich. Ct. Cl. Sept. 24, 2020), after the university
touting the advantages of a "bustling campus" located in "one       transitioned to online classes due to the COVID-19 pandemic,
of America's best college towns" with opportunities for             student Kevin Horrigan filed a six-count complaint on breach-
"work, service and play." (Id. ¶ 20.) Drawing all reasonable        of-contract and unjust-enrichment theories with respect to
inferences in Plaintiffs' favor, a factfinder could conclude that   payments for tuition, room, and board. He claimed that he had
UVM promised its students that their academic courses               an "express agreement" with the university under which the
would [*20] be largely in-person and that they would receive        university agreed to provide live, in-person instruction. 2020
the benefits of on-campus (and adjacent) facilities and             Mich. Ct. Cl. LEXIS 9, [WL] at *1. The court granted the
activities.                                                         university's motion for summary disposition for failure to
                                                                    state a claim. On the tuition claim, the court reviewed the
Courts applying similar law in analogous circumstances have         written "Tuition Agreement"—which promised "educational
reached the same conclusion. See, e.g., Doe, 2021 U.S. Dist.        services" but did not contain promises about the method of
LEXIS 22800, 2021 WL 358391, at *6 ("Defendant's                    instruction—and [*22] concluded that the plaintiff had failed
customary practice and the Plaintiffs' payment of tuition           to plead "which service(s) were not received." 2020 Mich. Ct.
represent sufficient factual allegations of mutual assent to an     Cl. LEXIS 9, [WL] at *4. Horrigan is distinguishable because
implied contract."); Bahrani v. Ne. Univ., No. 20-10946-RGS,        the plaintiff in that case relied on an alleged express
2020 U.S. Dist. LEXIS 244482, 2020 WL 7774292, at *2 (D.            agreement—presumably the Tuition Agreement. As discussed
Mass. Dec. 30, 2020) (holding that further factual                  above, Plaintiffs in this case rely on Vermont law to argue
development was needed to determine whether plaintiffs had          that the terms of the contract appear in a variety of UVM's
a contractual right to in-person instruction); Ford, 2020 U.S.      statements and give rise to an implied contract.
Dist. LEXIS 236692, 2020 WL 7389155, at *4 (university's
statements in its "Plan"—including commitment to offer a            Chong v. Northeastern University, No. 20-10844-RGS, 2020
"complete student experience" and benefits from a                   U.S. Dist. LEXIS 181622, 2020 WL 5847626 (D. Mass. Oct. 1,
"residential setting"—was a "specific promise," at least for        2020), is similarly distinguishable. Students in that putative
Rule 12(c) purposes); Gibson v. Lynn Univ., Inc., No. 20-CIV-       class action case alleged breach of contract and unjust
81173-RAR, 2020 U.S. Dist. LEXIS 222214, 2020 WL                    enrichment after Northeastern University retained tuition and
7024463, at *3 (S.D. Fla. Nov. 29, 2020) (rejecting                 fees for spring semester 2020 despite transitioning to online
university's argument that complaint lacked allegations of          learning in March 2020 due to the COVID-19 pandemic. The
contractual provisions requiring university to provide in-          plaintiffs argued that their agreement with the university
person education or requiring a refund of fees; reasoning that      appeared in the written "Financial Responsibility Agreement"
"[t]hroughout the Amended Complaint, Plaintiff cites to             (FRA) and that the university breached that agreement when
portions of Lynn's publications and policies that suggest           it ceased providing in-person instruction. 2020 U.S. Dist.
courses would be conducted in-person and students would             LEXIS 181622, [WL] at *2. The court dismissed the breach-
have access to campus facilities and activities"); Saroya, 2020     of-contract tuition claim, reasoning that the FRA "ties the
U.S. Dist. LEXIS 222089, 2020 WL 7013598, at *5 [*21]               payment of tuition to registration for courses, not to the
(allegations of statements in university's course catalogue         receipt of any particular method of course instruction." 2020
were sufficient to state a claim for breach of an implied-in-       U.S. Dist. LEXIS 181622, [WL] at *3. The court
fact contract to deliver courses in-person); Rosado v. Barry        rejected [*23] the plaintiffs' attempt to refer to a "semester
Univ. Inc., No. 1:20-CV-21813-JEM, 2020 U.S. Dist. LEXIS            schedule" to establish contract terms because the plaintiffs
204355, 2020 WL 6438684, at *3 (S.D. Fla. Oct. 30, 2020)            had failed to include that allegation in the operative pleading.
(allegations of university documents referring to in-person         Id. In contrast, Plaintiffs in this case have included allegations
classes and amenities were sufficient to establish implied          of university materials that could plausibly establish a
contract for in-person instruction); Salerno v. Fla. S. Coll.,      contract to provide in-person instruction. See Ford, 2020 U.S.
No. 8:20-cv-1494-30SPF, 2020 U.S. Dist. LEXIS 215349,               Dist. LEXIS 236692, 2020 WL 7389155, at *5 (similarly

                                                           Page 7 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 16 of 46
                                                2021 U.S. Dist. LEXIS 51585, *23

distinguishing Chong).                                                catalogue and asserts that the catalogue "clearly indicates
                                                                      what a student is contracting for when he or she signs up for a
On this issue, Oyoque, Hassan and Lindner—cited by                    course." (Doc. 1 ¶ 19.) Although the course catalogue is not
UVM—are therefore also distinguishable. The court in                  attached as an exhibit to the complaint, the court concludes
Lindner determined that the plaintiffs "failed to identify any        that it is integral to the complaint and may properly be
specific language in the 2019-2020 Catalog or any other               considered under Rule 12(b)(6). See Libertarian Party of Erie
publication from Occidental that promises in-person                   Cnty. v. Cuomo, 970 F.3d 106, 120 (2d Cir. 2020) ("[W]hen a
instruction." 2021 U.S. Dist. LEXIS 31722, [WL] at *8.                plaintiff chooses not to attach to the complaint or incorporate
Finding Lindner persuasive, the Hassan court similarly held           by reference a [document] upon which it solely relies and
that "Fordham's alleged statements do not rise to the level of a      which is integral to the complaint, the defendant may produce
specific promise to provide in-person educational services."          the [document] when attacking the complaint for its failure to
Hassan, 2021 U.S. Dist. LEXIS 16541, 2021 WL 293255, at               state a claim." (second and third alterations in original;
*6. And the Oyoque court held that "none of the facts alleged         quoting Cortec Industries, Inc. v. Sum Holding L.P., 949 F.2d
by the plaintiffs amounts to a concrete contractual promise to        42, 47 (2d Cir. 1991))). Plaintiffs concede that the complaint
provide in-person educational services, experiences, or               refers to statements in the course catalogue. (Doc. 24 at 8
opportunities." Oyoque, 2021 U.S. Dist. LEXIS 31722, 2021             n.2.)
WL 679231, at *5. As discussed above, the court concludes
that Plaintiffs in this case have identified UVM materials that       UVM relies on the following statement in the 2019-2020
could plausibly establish a contract for in-person [*24]              UVM Undergraduate Catalogue: "The University [*26] of
instruction.                                                          Vermont reserves the right to make changes in the course
                                                                      offerings, degree requirements, charges, regulations, and
UVM notes that "[n]ot all terms in a student handbook are             procedures contained herein as educational and financial
enforceable contractual obligations" and that "courts will only       considerations require, subject to and consistent with
enforce terms that are 'specific and concrete.' Knelman, 898 F.       established procedures and authorizations for making such
Supp. 2d at 709 (quoting Reynolds, 170 Vt. at 621, 750 A.2d           changes." (Doc. 13-5 at 10.) According to UVM, this express
at 1022). Thus "[l]anguage in a college handbook or other             reservation of rights defeats Plaintiffs' contention that there
official statement that is merely aspirational in nature, or that     was an enforceable contract for in-person instruction. (See
articulates a general statement of a school's 'ideals,' 'goals,' or   Doc. 12 at 9.)
'mission,' is not enforceable." Id. The court agrees with UVM
that some of the statements on UVM's "Campus Life" website            Plaintiffs argue that, under Reynolds, once they began paying
are not enforceable "specific and concrete" terms. Plaintiffs         tuition, UVM was "no longer able to unilaterally change the
cannot enforce statements that UVM's community is                     terms of the deal without paying additional consideration."
comprised of "thinkers and doers" or that the university is           (Doc. 24 at 15.) Plaintiffs further assert that the right that
"balanced in mind, body and spirit." But the other statements         UVM reserved is by its own terms a limited right to make
in the course catalogue and on the website could reasonably           changes required by "educational and financial
be interpreted by a fact finder to form a promise that                considerations" and that neither of those types of
Plaintiffs' academic courses would be in-person and that              considerations applies in this case. (Id. at 16.) Finally,
Plaintiffs would receive the benefits of on-campus (and               Plaintiffs argue that the right reserved by UVM is "subject to
adjacent) facilities and activities.                                  and consistent with established procedures and authorizations
                                                                      for making such changes," and that the relevant procedures
UVM contends that there is additional language in the course          and authorizations cannot be proven in the present procedural
catalogue and on the UVM website—language not recited in              context. (Id.)
the complaint—that gave UVM the right to modify how it
offered courses to students. (See [*25] Doc. 12 at 9.) That
argument leads directly to the parties' disputes over the scope       a. Reynolds [*27]
of materials that the court may consider under Rule 12(b)(6).
The court addresses those issues in the context of its review of      In Reynolds, Sterling College's tuition refund policy appeared
the specific materials upon which UVM relies.                         in the college's catalogue covering 1994-1996, but included a
                                                                      footnote stating that "At press time, the Tuition Refund policy
                                                                      is under revision to comply with the requirements of the
1. Reservation of Rights in the Course Catalogue                      federal Higher Education Amendments of 1992. Please
                                                                      consult the refund policy accompanying all tuition bills or
Plaintiffs' complaint explicitly refers to UVM's course               request a copy of the policy in effect during your attendance."

                                                             Page 8 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 17 of 46
                                                2021 U.S. Dist. LEXIS 51585, *27

Reynolds, 170 Vt. at 620, 750 A.2d at 1021. Sterling College          these parties have no contract. They have already created an
student Jay Reynolds voluntary withdrew on January 5, 1996,           implied contract through their actions and both—students and
at which time his mother Betty Reynolds had already paid the          university alike—have performed at least in part. In the case
college $14,104 out of a total comprehensive fee of $18,167           of the students, performance has included full payment of
for the year. Under a new refund policy—a copy of which               tuition for the semester. The court cannot declare the contract
was delivered to Jay on September 25, 1995—the refund                 to be unenforceable just because UVM included language
would have been $379. It was undisputed that the refund               reserving the right to change its performance in the future.
would have been much larger under the tuition refund policy           This was precisely the type of one-sided discretion which the
that appeared in the catalogue. Id. at 621, 750 A.2d at 1021-         Vermont Supreme Court chose not to enforce in Reynolds.
22.                                                                   The court will not [*30] enforce UVM's reservation of the
                                                                      right to change its educational program to render the contract
Betty and Jay Reynolds filed suit to obtain a partial refund          unenforceable. The court accordingly finds Lindner
"under the policy in effect at the time they commenced paying         unpersuasive insofar as the court in that case held that a
tuition." Id. at 620, 750 A.2d at 1021. The Superior Court            reservation of rights in the college's course catalog to change
dismissed Plaintiffs' breach-of-contract and consumer-fraud           fees or modify services defeated the breach-of-implied-
claims, reasoning that the college "had validly reserved the          contract claim. Lindner, 2020 U.S. Dist. LEXIS 235399, 2020
right to modify its tuition reimbursement policy [*28] and            WL 7350212, at *9.
had done so." Id. The Supreme Court reversed, holding that
the contract between the parties gave plaintiffs "the tuition         Notably, the reservation of rights is limited in some respects.
refund rights provided in the catalog once they commenced             It is not a reservation of a right to change any aspect of the
paying tuition." Id. at 622, 750 A.2d at 1023. The Supreme            bargain. It reserves only the right to "make changes in the
Court also concluded "that a unilateral modification, going to        course offerings, degree requirements, charges, regulations,
a specific and definite term like the amount of tuition to be         and procedures contained herein"—i.e., those terms as
paid, must be supported by consideration." Id.                        contained in the course catalogue. (Doc. 13-5 at 10.) And
                                                                      according to Plaintiffs' complaint, the alleged term in the
UVM maintains that Reynolds does not go so far as to bar              implied-in-fact contract for in-person instruction derives not
universities "from making any modifications to the academic           solely from statements in the course catalogue, but also from
experience after students have paid tuition." (Doc. 27 at 5.)         statements on UVM's website. If that is true, then the
And UVM argues that Reynolds is distinguishable because               reservation of rights could not include a reservation of a right
"the language UVM relies upon was in the Course Catalog at            to alter a term that is derived (at least in part) from outside the
the outset and not the product of any unilateral modification."       course catalogue. See Hiatt, 2021 U.S. Dist. LEXIS 3269,
(Id.) It is true that, unlike Reynolds, there is no indication that   2021 WL 66298, at *3 ("Here, there is insufficient
at any relevant time UVM was contemplating alteration or did          information for the Court to determine whether this disclaimer
alter the reservation-of-right language in the course catalogue.      bars Plaintiffs [*31] claim as a matter of law.").
But Plaintiffs are not alleging any unilateral modification of
that language; they claim that UVM cannot rely on that                The court's conclusion, therefore, does not mean that
language to unilaterally modify an implied term in the                educational institutions, or UVM in particular, can make no
contract that students would receive in-person education and          changes to any aspect of the academic experience after
experiences.                                                          students have begun paying tuition. The court is not holding
                                                                      that UVM would be liable for breach of contract if, for
Both parties recognize [*29] that a contract term which               example, due to low enrollment a class listed as a lecture was
places unilateral authority in one party to alter the terms of the    changed to a seminar, or if due to illness, the listed instructor
contract may render the contract unenforceable. (See Doc. 12          for a class was replaced with a substitute, or if a campus
at 9; Doc. 24 at 14-18.) Such a provision is frequently               building is closed due to renovations. And, at the stage of the
identified as illusory. See Restatement (Second) of Contracts         motion to dismiss, the court is not ruling that UVM has
§ 77 cmt. a. ("Words of promise which by their terms make             breached the contract in place at the beginning of the
performance entirely optional with the 'promisor' do not              semester. The "reservation of rights" language may be
constitute a promise."). A promise to provide in-person               admissible as some evidence that the implied contract in place
education, subject to the right to change it without consent of       at the start of the semester included authority to adjust the
the student, might well qualify as an illusory promise,               manner of instruction. The court is ruling only that the terms
rendering the contract unenforceable for lack of consideration.       of the implied contract, including discretion to change and
                                                                      adjust to unexpected circumstances, is a fact-bound
But as we have seen, it is too late in the day to argue that          determination which cannot be determined as a matter of law

                                                             Page 9 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 18 of 46
                                               2021 U.S. Dist. LEXIS 51585, *31

through dismissal of the complaint.                                  contend that their complaint does not refer to the "terms of
                                                                     use" webpage and that they did not rely on it when they were
                                                                     drafting the complaint. They further assert [*34] that there is
b. "Educational and Financial Considerations"                        no indication in the complaint that the webpage might have
                                                                     been incorporated into the parties' contract. (Doc. 24 at 7-8.)
Even if Reynolds did not defeat [*32] UVM's argument about           And they suggest that the document has not been
the reservation-of-rights language in the catalogue, the court       "authenticated," that the information it contains is not
concludes that, giving all reasonable inferences to Plaintiffs,      generally known, and that it is "reasonably capable of being
the language itself does not necessarily authorize a change to       questioned." (Id. at 7.) UVM maintains that, since the
all-remote education. UVM insists that its decision to switch        complaint relies on and quotes the UVM website, the "terms
to online instruction was an "educational consideration."            of use" webpage may properly be considered. (See Doc. 12 at
(Doc. 27 at 5.) But the court has already concluded that             4 n.3.)
UVM's decision to switch to online learning in spring 2020
was not made on academic grounds but was instead an                  The court concludes that it is irrelevant whether Plaintiffs
administrative decision made to address the exigencies of the        relied on the "terms of use" webpage when drafting the
COVID-19 pandemic. It is unlikely that the "change" to               complaint. Since the webpage is a publicly available UVM
online classes could be said to have been required by                policy statement, the court may take notice of it. See Force v.
"educational" considerations. UVM remains free, of course, to        Facebook, Inc., 934 F.3d 53, 59 n.5 (2d Cir. 2019) (since
seek to prove at trial that the change to remote learning was        their authenticity was not in question, Facebook's publicly-
"educational" in nature.                                             available terms of service were subject to judicial notice);
                                                                     Nicosia v. Amazon.com, Inc., 834 F.3d 220, 234 (2d Cir.
                                                                     2016) (Amazon.com "Order Page" and "2012 Conditions of
c. "Established Procedures and Authorizations"                       Use," although not attached to the complaint, were "part of
                                                                     the contract incorporated into the complaint by reference");
The court agrees with Plaintiffs that in ruling on a motion to
                                                                     Lowell v. Lyft, Inc., 352 F. Supp. 3d 248, 263 n.5 (S.D.N.Y.
dismiss, the court cannot rule on the basis of the pleadings
                                                                     2018) ("Courts may take judicial notice of public[ly] available
that the "change" was consistent with "established procedures
                                                                     websites when the authenticity is not in dispute."). Plaintiffs
and authorizations," since those procedures and authorizations
                                                                     do not elaborate on their assertion that UVM's "terms of use"
are not listed in or integral to the complaint and do not appear
                                                                     webpage has [*35] not been authenticated, the information
to be proper subjects [*33] for judicial notice.
                                                                     therein is "not generally known," and that it is "reasonably
                                                                     capable of being questioned." (Doc. 24 at 7.) The court need
                                                                     not address such "boilerplate" evidentiary objections. See
2. Disclaimers on the UVM Website
                                                                     Granlund v. Burbank Hill Cmty. Ass 'n, No. SACV 19-
At the bottom of the "Campus Life" webpage cited in the              01439JVS(KESx), 2020 U.S. Dist. LEXIS 167921, 2020 WL
complaint is a hyperlink to UVM's "Privacy/Terms of Use"             5498075, at *4 (C.D. Cal. Aug. 5, 2020) (additionally noting
policy. Campus Life, https://www.uvm.edu/campus_life (last           that "[c]ourts have found it proper to take judicial notice of a
visited Mar. 15, 2021). That hyperlink leads to a webpage            party's own website pursuant to Fed. R. Evid. 201").
listing UVM's website privacy policy and terms of use.
                                                                     Apart from their argument that the court should not even
Website        Privacy         Policy/Terms         of       Use,
                                                                     consider the "terms of use" webpage, Plaintiffs advance two
https://www.uvm.edu/compliance/website-privacy-
                                                                     arguments for their position that the disclaimers on that page
policy/terms-use (last visited Mar. 15, 2021). UVM relies on
                                                                     do not aid UVM. First, they assert that, notwithstanding the
the following language appearing in the "terms of use" section
                                                                     disclaimers, the statements on the "Campus Life" webpage
of that webpage: "This Site is provided as is and as available,
                                                                     "were published by Defendant, and therefore, are considered
without any warranties of any kind, either express or implied.
                                                                     part of its contract with Plaintiffs as a matter of law" under
. . . UVM does not represent or warrant that the Site or its
                                                                     Reynolds and other cases. (Doc. 24 at 17.) Second, Plaintiffs
content will be accurate, reliable, error-free, or uninterrupted .
                                                                     argue that the disclaimers on the "terms of use" webpage are
. . ." Id. According to UVM, that language "expressly
                                                                     unenforceable "browsewrap" agreements. (See id. at 17-18.)
disclaims all warranties and intent to create a contract." (Doc.
12 at 9.)                                                            In contrast to "clickwraps"—which typically require users to
                                                                     click an "I agree" box after being presented with a list of
The parties disagree over whether the court can properly
                                                                     terms or conditions of use—"browsewrap" agreements
consider the quoted language under Rule 12(b)(6). Plaintiffs
                                                                     "involve terms and conditions posted [*36] via hyperlink,

                                                           Page 10 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 19 of 46
                                              2021 U.S. Dist. LEXIS 51585, *36

commonly at the bottom of the screen, and do not request an        (Id. ¶ 27.) In opposition to Plaintiffs' assertion that UVM "has
express manifestation of assent." Nicosia, 834 F.3d at 233.        not closed" (Doc. 1 ¶ 27) and that the "Emergency Closing"
"In determining the validity of browsewrap agreements,             provision does not apply, UVM maintains that the provision
courts often consider whether a website user has actual or         refers to UVM's physical campus and that UVM "did in fact
constructive notice of the conditions." Id. "Whether there was     effectively close." (Doc. 12 at 15.) In support of the latter
notice of the existence of additional contract terms presented     proposition, UVM points to instances in the complaint itself
on a webpage depends heavily on whether the design and             where Plaintiffs allege that UVM "was effectively closed"
content of that webpage rendered the existence of terms            (Doc. 1 ¶ 36) and that "most UVM buildings were closed" (id.
reasonably conspicuous." Id.                                       ¶ 39). In support of the former proposition, UVM argues that
                                                                   the "Emergency Closing" provision's language necessarily
The court concludes that is unnecessary to perform that            refers to closure of the physical campus because that
"reasonably conspicuous" inquiry. The quoted language              provision appears in the context of a contract for housing and
cannot bar consideration of the statements on the "campus          dining facilities—i.e., physical facilities.
life" webpage in determining the terms of the parties' contract.
All of the statements on the "terms of use" webpage that           The goal of courts interpreting contracts governed by
UVM quotes—that the UVM website is provided "as is and as          Vermont law is "to effectuate the parties' intent as expressed
available," the disclaimer of "warranties of any kind," and the    in their writing, according, whenever possible, to the plain
statement that "UVM does not represent or warrant that the         meaning of the contract language." Besaw, Trustee of
Site or its content will be accurate, reliable, error-free, or     Revocable Living Trust of Ernest P. Giroux v. Giroux, 2018
uninterrupted"—relate to the performance or functionality of       VT 138, ¶ 21, 209 Vt. 388, 205 A.3d 518. The court endeavors
the website, not the legal effect that statements on the website   to 'form a harmonious whole from the parts,' recognizing that
may have on the terms of the contract between UVM [*37]            'an interpretation which harmonizes all parts of the contract is
and UVM students.                                                  preferable to an interpretation which focuses [*39] on one
                                                                   provision heedless of context.'" Id. ¶ 27 (quoting In re
For all of the above reasons, the court concludes that UVM         Verderber, 173 Vt. 612, 615, 795 A.2d 1157, 1161-62 (2002)
has failed to show any basis for dismissal of Plaintiffs'          (mem.)). Only if the language is ambiguous—"meaning that
breach-of-contract and unjust-enrichment claims for tuition        reasonable people could understand it differently"—does the
refunds.                                                           court look beyond the four corners of the writing to
                                                                   understand its meaning. Sutton v. Vt. Reg'l Ctr., 2019 VT 71A,
                                                                   ¶ 66, 238 A.3d 608.
III. Housing and Meal Claims
                                                                   Because Plaintiffs concede that the complaint expressly refers
Plaintiffs seek refunds of sums they paid for housing (Counts      to statements in the Housing and Meal Plan Contract (Doc. 24
II and V) and meals (portions of Counts III and VI) on             at 8 n.2), the court has reviewed the full text of the contract
breach-of-contract and unjust-enrichment theories. UVM             that appears in the record at Document 13-6. The Housing and
argues that those claims should be dismissed because of            Meal Plan Contract does not include any separate
exculpatory provisions and reservations-of-rights in the           "definitions" section defining "closure" for purposes of the
Housing and Meal Plan Contract. Plaintiffs do not dispute that     "Emergency Closing" provision. And the provision's
the complaint refers to statements in the Housing and Meal         reference to "the University of Vermont" closing is not a
Plan Contract. (See Doc. 24 at 8 n.2.) The court proceeds to       model of clarity—read in isolation, that phrase might suggest
examine the language upon which UVM relies, beginning              closure of the entire campus and all university functions and
with the "Emergency Closing" provision referenced in the           operations.
complaint. (Doc. 1 7 26-27.)
                                                                   But when read in context of the full "Emergency Closing"
As noted above, the "Emergency Closing" provision in the           provision, the court concludes that "closure" unambiguously
Housing and Meal Plan Contract states:                             refers to closure of the facilities necessary to provide student
                                                                   housing and meals. The subsequent text specifies that the
     In the event that the University of Vermont closes due to
                                                                   "closure" must be "due to a calamity or catastrophe beyond
     a calamity or catastrophe beyond its control that would
                                                                   [UVM's] control that would make continued operation [*40]
     make continued operation of student housing infeasible,
                                                                   of student housing infeasible, such as . . . widespread
     such as a natural disaster, a national security threat, or
                                                                   pandemic flu." (Doc. 1 ¶ 27.) In addition, this provision
     widespread pandemic flu, room and meal [*38] plan
                                                                   appears in a contract that pertains to housing and meals; that
     fees will not be refunded.
                                                                   fact provides further support for the conclusion that the


                                                         Page 11 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 20 of 46
                                               2021 U.S. Dist. LEXIS 51585, *40

relevant "closure" is closure of UVM's housing and food-             the court to refer to correspondence between the parties in the
service facilities.                                                  weeks after Plaintiffs' opposition brief related to the issue of
                                                                     parking fees. (See Doc. 28.) The court declines that invitation
This conclusion makes it unnecessary to consider or review           and confines itself to reviewing the allegations in the
the other provisions that UVM has cited. UVM is entitled to          complaint. The court proceeds to consider UVM's argument
dismissal of Plaintiffs' breach-of-contract claims for room and      that the complaint lacks allegations that Nilay Patel and
meal plan fees because the "Emergency Closing" provision in          Rachel Gladstone personally paid any parking fees, and that
the parties' contract unambiguously specifies that such fees         the absence of such allegations defeats their claim under
will not be refunded in the circumstances that are present           Vermont law and any claim they might have to standing as
here. As part of an express contract on the subject matter, the      class representatives. (See Doc. 27 at 10.)
"Emergency Closing" provision is "highly relevant in
determining whether denying further payment . . . is unjust."        In the court's view, it is unclear from the text of the complaint
Kwon v. Edson, 210 Vt. 557, 2019 VT 59, ¶ 57, 217 A.3d 935           alone whether Nilay Patel and Rachel Gladstone paid parking
(alteration in original) (quoting DJ Painting, Inc. v. Baraw         fees for the spring 2020 semester. Since UVM's argument
Enters., Inc., 172 Vt. 239, 243, 776 A.2d 413, 417 (2001)).          depends on its reading of the complaint as lacking allegations
The court concludes that this contractual language specifically      that they paid such fees, the court concludes that it is
allocated the risk of loss due to widespread pandemic flu, and       preferable to get clarification before delving into the legal
therefore denying further payment (or refund) of these costs is      issues that UVM raises. The court accordingly directs
not unjust. UVM is therefore also entitled to dismissal of           Plaintiffs to provide a more definite statement [*43] within
Plaintiffs' unjust-enrichment claims for room and meal plan          10 days as to their parking-fee claims that specifically
fees. [*41]                                                          indicates whether Nilay Patel and Rachel Gladstone (or
                                                                     anyone on their behalf) paid parking fees for UVM's spring
                                                                     2020 semester. See Straker v. Metropolitan Transit Auth., 333
IV. Fee Claims                                                       F. Supp. 2d 91, 103 (E.D.N.Y. 2004) (court may order more
                                                                     definite statement under Fed. R. Civ. P. 12(e) on its own
Finally, Plaintiffs allege that UVM "failed to offer students a
                                                                     initiative).
refund of any of the fees they paid for the semester that were
unused or for which they had not received a benefit." (Doc. 1
¶ 37.) According to Plaintiffs, examples of such fees are "the       B. Comprehensive Fee
comprehensive fees and parking fees." (Id. ¶ 38.) Plaintiffs
seek compensation for the fees paid on breach-of-contract and        UVM argues that Plaintiffs' comprehensive-fee claim is not
unjust-enrichment theories (portions of Counts III and VI).          plausible for two reasons. First, UVM asserts that the
                                                                     complaint does not allege that UVM stopped providing
UVM argues that Plaintiffs have failed to state a plausible          instruction or course credit and does not include any
claim for refund of either a "parking" fee or a                      allegation as to whether UVM charges a different
"comprehensive" fee. (Doc. 12 at 17.) As to the parking fee,         comprehensive fee depending on whether students are
UVM asserts that Plaintiffs have alleged only that "students"        enrolled in online or in-person classes. (See Doc. 12 at 17.)
paid such fees without receiving a refund, but that the named        Second, UVM asserts that the court should consider UVM's
plaintiffs, Nilay Patel and Rachel Gladstone, have not alleged       "Refund and Bill Adjustment Policy," which according to
that they are among that group of students. Regarding the
                                                                     UVM provides for no refunds after more than 14 days
comprehensive fee, UVM maintains that it continued to
                                                                     following the semester add/drop deadline. (Doc. 12 at 18; see
provide instruction and course credit in the second half of the
                                                                     also Doc. 13-7 (copy of purported policy).)
spring 2020 semester, and that Plaintiffs have not alleged that
UVM charges a different comprehensive fee depending on               The court rejects UVM's contention in its reply that Plaintiffs
whether students are enrolled in online or in-person classes.        have waived their comprehensive-fee claims by failing to
(Id. at 17-18.)                                                      respond to UVM's arguments on that issue. (See Doc. 27 at 9.)
                                                                     In their opposition brief, Plaintiffs object to the court's
                                                                     consideration [*44] of the "Refund and Bill Adjustment
A. Parking Fees                                                      Policy" in the Rule 12(b)(6) context; they suggest that the
                                                                     policy has "not been authenticated"; that the policy "is not
In their opposition brief, [*42] Plaintiffs assert that they "did,
                                                                     generally known"; and that the source is "reasonably capable
in fact, make [the] allegation" that they paid parking fees for
                                                                     of being questioned." (Doc. 24 at 7.) And Plaintiffs insist that
the spring 2020 semester. (Doc. 24 at 26.) UVM encourages
                                                                     they have stated plausible claims for refund of the

                                                           Page 12 of 13
                  Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 21 of 46
                                                  2021 U.S. Dist. LEXIS 51585, *44

comprehensive fee (or a portion of it) because "most UVM                Plaintiffs' breach-of-contract and unjust-enrichment claims for
buildings were closed, and all student activities were canceled         housing (Counts II and V) and meal plan refunds (the portions
for the remainder of the Spring 2020 semester." (Id. at 26.)            of Counts III and VI concerning amounts paid for meals).
                                                                        UVM is also entitled to dismissal of the portions of Counts III
The court concludes that it may properly take notice of the             and VI that concern the comprehensive fee. The court
UVM "Refund and Bill Adjustment Policy" for the same                    reserves ruling on the portions of Counts III and VI that
reasons that it may properly take notice of UVM's "terms of             concern parking fees, and directs Plaintiffs to provide a more
use" webpage. See supra. The policy sets a schedule for                 definite statement within 10 days as to those claims that
refund of the comprehensive fee in cases where a student                specifically indicates whether Nilay Patel and Rachel
cancels or withdraws from UVM, is suspended, or dismissed.              Gladstone ( or anyone on their behalf) paid parking fees for
(Doc. 13-7 at 2.) Plaintiffs do not allege that any of those            UVM' s spring 2020 semester.
circumstances are present here. No other provision in the
"Refund and Bill Adjustment Policy" indicates that a refund             Dated at Burlington, in the District of Vermont, this 15th day
might be available save for the following:                              of March, 2021

                                                                        /s/ Geoffrey W. Crawford
        Emergency Provisions
                                                                        Geoffrey W. Crawford
        The University of Vermont[] reserves the right, in the
                                                                        United States District Court
        case of natural disaster, pandemic flu or other acts of
        God, where [*45] the University must cease operation
        for a single semester or significant portion of a semester,
                                                                          End of Document
        to modify this existing policy. The modified refund
        policy would be determined by the University
        administration and by the Board of Trustees.

(Id. at 4.) Here, even assuming that UVM "cease[d]
operation" under that provision, the complaint includes no
allegations that the comprehensive fee refund policy was
modified. Presumably if it had been modified in Plaintiffs'
favor, Plaintiffs would not be bringing the comprehensive-fee
claim. Absent such modification, the court concludes that the
"Refund and Bill Adjustment Policy"—like the Housing and
Meal Plan Contract—is integral to the parties' contract and
unambiguously specifies that the comprehensive fee will not
be refunded in the circumstances that are present here. The
court similarly concludes that this provision allocated the risk
of loss due to widespread pandemic flu, and denying a refund
of the comprehensive fee is not unjust. UVM is entitled to
dismissal of Plaintiffs' breach-of-contract and unjust-
enrichment claims for the comprehensive fee.4


Conclusion

UVM's Motion to Dismiss (Doc. 11) is GRANTED IN PART,
DENIED IN PART, and RESERVED IN PART. [*46] UVM
has failed to show any basis for dismissal of Plaintiffs'
breach-of-contract and unjust-enrichment claims for tuition
refunds (Counts I and IV). UVM is entitled to dismissal of


4 The policy also has potential application to tuition refund claims.
This issue was not addressed by the parties.

                                                              Page 13 of 13
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 22 of 46




                EXHIBIT B
        Barry v. Univ. of Washington,
        Case No. 20-2-13924-6-SEA,
     Memorandum and Order (Wn. Super. Ct.
               Mar. 18, 2021)
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 23 of 46
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 24 of 46
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 25 of 46




                   EXHIBIT C
            Gibson v. Lynn Univ., Inc.,
        Case No. 20-CIV-81173-RAR, 2021
        U.S. Dist. LEXIS 54324 (S.D. Fla.
                  Mar. 23, 2021)
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 26 of 46


No Shepard’s Signal™
As of: March 24, 2021 4:18 PM Z


                                           Gibson v. Lynn Univ.
                            United States District Court for the Southern District of Florida
                            March 23, 2021, Decided; March 23, 2021, Entered on Docket
                                            CASE NO. 20-CIV-81173-RAR

Reporter
2021 U.S. Dist. LEXIS 54324 *
                                                             DISTRICT JUDGE.
RAYMOND GIBSON, individually, and on behalf of all
others similarly situated, Plaintiff, v. LYNN
UNIVERSITY, INC., Defendant.
                                                             Opinion by: RODOLFO A. RUIZ II



Core Terms                                                   Opinion
allegations, in-person, class certification, class member,
pleadings, unjust enrichment, individualized, class
action, Undergraduate, damages, tuition, commonality,
                                                             ORDER DENYING DEFENDANT'S MOTION TO
contractual, campus, motion to dismiss, proposed class,
                                                             DISMISS AND/OR STRIKE CLASS ACTION
predominate, discovery, quotation, argues, class action
                                                             ALLEGATIONS
allegations, contends, enroll, class-wide, parties, terms
                                                             THIS CAUSE comes before the Court upon Defendant's
                                                             Motion to Dismiss and/or Strike Plaintiff's Class Action
                                                             Allegations [ECF No. 49] ("Motion"), filed on December
Counsel: [*1] For Raymond Gibson, individually, and          28, 2020. The Court having reviewed the Motion,
on behalf of all others similarly situated, Plaintiff:       Plaintiff's Response [ECF No. 50], Defendant's [*2]
Brenton Jeremy Goodman, LEAD ATTORNEY, Levin,                Reply [ECF No. 53], and being otherwise fully advised, it
Papantonio, Thomas, Mitchell, Echsner, Proctor PA,           is hereby
Pensacola, FL; Matthew David Schultz, LEAD
ATTORNEY, Levin Papantonio Thomas Mitchell                   ORDERED AND ADJUDGED that Defendant's Motion
Echsner & Procter, Pensacola, FL; Rebecca K.                 to Dismiss and/or Strike Plaintiff's Class Action
Timmons, LEAD ATTORNEY, Levin, Papantonio,                   Allegations [ECF No. 49] is DENIED as set forth herein.
Thomas, Mitchell, Rafferty & Proctor, P.A, Pensacola,
FL; Patrick F. Madden, PRO HAC VICE, Berger &
Montague, P.C., Philadelphia, PA.                            BACKGROUND

                                                             Plaintiff Raymond Gibson, an undergraduate student at
For Lynn University, Inc., Defendant: Allison Gluvna         Lynn University ("Lynn"), contends that he and similarly
Folk, LEAD ATTORNEY, Jackson Lewis P.C., Miami,              situated students contracted with Lynn for "live on-
FL; Leslie Lagomasino Baum, LEAD ATTORNEY,                   campus instruction and access to campus facilities," and
Jackson Lewis P.C., Miami, FL; Stephanie Leigh Adler-        were deprived of the benefit of their bargain when Lynn
Paindiris, LEAD ATTORNEY, Jackson Lewis, Orlando,            closed its facilities and moved its courses online due to
FL; Mendy Halberstam, Jackson Lewis P.C., Miami, FL.         the COVID-19 pandemic. See Second Am. Compl. [ECF
                                                             No. 46] ¶¶ 1, 3. Plaintiff alleges that Lynn's relationship
                                                             with its students "is based on the terms and conditions
                                                             set forth inter alia, in Lynn's Academic Catalog, in its
Judges: RODOLFO A. RUIZ II, UNITED STATES                    University Policies, and its invoices, and is informed by
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 27 of 46
                                                                                                              Page 2 of 7
                                            2021 U.S. Dist. LEXIS 54324, *2

Lynn's common course of conduct and procedures." Id.            Motion to Dismiss because (1) Plaintiff plausibly alleged
¶ 15. He indicates that Lynn offers students the                the existence of a valid contract for in-person education,
opportunity to enroll in one of three divisions—the             a material breach, [*5] and damages; (2) Lynn failed to
Undergraduate Day Division, the Online Division, and            conclusively establish that Plaintiff's breach of contract
the Graduate Division—and that when students enroll in          claim was barred by affirmative defenses of impossibility
the Undergraduate Day Division, which costs more per            or frustration of purpose; and (3) Lynn failed to establish
credit than the Online Division, they are specifically [*3]     that Plaintiff affirmatively manifested intent to approve
contracting with the university to provide in-person            Lynn's actions with full knowledge of all material facts.
instruction and access to campus facilities and activities.     See Gibson v. Lynn Univ., Inc., No. 20-CIV-81173-RAR,
Id. ¶¶ 16-22.                                                   2020 WL 7024463, at *1 (S.D. Fla. Nov. 29, 2020).

Plaintiff contends that Lynn's promises are set forth in a      Plaintiff then filed his Second Amended Class Action
variety of university publications and documents. For           Complaint [ECF No. 46] on December 14, 2020 alleging
example, for students who enroll in the Undergraduate           breach of contract and unjust enrichment on behalf of
Day Division, Lynn's University Policies expressly state        himself and other similarly situated persons. The
that "[t]he University believes that ... the classroom          Second Amended Complaint defines the "Class" as
experience is the most important part of the student's          follows:
educational experience." Id. ¶ 30. Lynn's Academic                   All persons who paid, on behalf of themselves or
Catalog also indicates that "[t]he student's involvement             another, tuition or fees for in-person education in
in classroom activities and discussions is encouraged                the Undergraduate Day Division or Graduate
and expected ... [t]herefore, attendance is not only                 Division at Lynn University for the Spring 2020
important, but essential to the learning experience." Id. ¶          term.
31. Plaintiff alleges that the Academic Catalog "boasts a       Second Am. Compl. ¶ 78. On December 28, 2020, Lynn
rich and lively on-campus student experience," including        filed both an Answer to the Second Amended Class
social activities, intramural sports, and a fitness center.     Action Complaint [ECF No. 48] and the instant Motion to
Id. ¶ 37. He also asserts that the tuition and fees             Dismiss and/or Strike the Class Allegations.
reflected in his invoice for the Spring 2020 term clearly
reflect enrollment in the University's Undergraduate Day        In its Motion, Lynn asks this Court to dismiss and/or
Division. Id. ¶ 47. Plaintiff contends that he and similarly    strike Plaintiff's class action allegations for four reasons.
situated students are entitled to "the prorated portion of      First, Lynn asserts that Plaintiff's contractual [*6] claims
tuition [*4] and fees necessary to compensate them for          are individualized and not "capable of being answered
the difference in value between what they bargained             on a class-wide basis." Mot. at 2-3. Specifically, Lynn
and paid for and what they received." Id. ¶ 119.                argues that because Plaintiff's claims are based on
                                                                students' expectations concerning whether they would
On August 31, 2020, Lynn moved to dismiss Plaintiff's           receive in-person education—and not an explicit written
First Amended Complaint pursuant to Fed. R. Civ. P.             contractual term promising it—the Court must engage in
12(b)(6), arguing that Plaintiff fails to allege any            an individualized inquiry for each student to determine if
contractual provisions requiring Defendant to provide           there was a contract and what its terms were. Id. at 6-
exclusively in-person education or requiring a refund of        10. Second, Lynn contends that determining damages,
fees. See Mot. to Dismiss First Am. Compl. [ECF No.             if any, in this case would be an individualized inquiry for
15] at 6-12. Lynn further argued that Plaintiff fails to        each student because damages would be based on
allege a material breach and non-speculative damages;           "loss of experience," which is inherently subjective. Id. at
that Plaintiff ratified any alleged breach; and that            3-4. Third, Lynn argues that under Eleventh Circuit
impossibility and/or frustration of purpose bar Plaintiff's     precedent, "unjust enrichment claims are inherently
breach of contract claim. Id. at 13-17. Lynn also moved         incapable of being assessed on a class basis." Id. at 4.
to dismiss Plaintiff's unjust enrichment claim, arguing         Finally, Lynn asserts that the proposed class includes
that (i) Plaintiff has an adequate remedy at law because        many individuals who lack standing. Id.
of its contractual relationship with Lynn; and (ii) Plaintiff
cannot establish that it would be inequitable for Lynn to
retain the cost of tuition and other fees for the Spring        LEGAL STANDARD
2020 semester. Id. at 17-20.

On November 29, 2020, this Court denied Lynn's initial
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 28 of 46
                                                                                                            Page 3 of 7
                                            2021 U.S. Dist. LEXIS 54324, *6

a. Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)
                                                                c. Fed. R. Civ. P. 23 and Dismissal or Striking of
To survive a motion to dismiss under Fed. R. Civ. P.            Class Allegations
12(b)(6), "a complaint must include 'enough facts to
state a claim to relief that is plausible on its face.'" Hunt   Under Fed. R. Civ. P. 23, "[a] class action may be
v. Aimco Properties, L.P., 814 F.3d 1213, 1221 (11th            maintained only when it satisfies all the requirements of
Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.        [Rule] 23(a) and at least one of the alternative
544, 570 (2007)). When reviewing a motion to dismiss            requirements of Rule 23(b)." Allapattah Servs., Inc. v.
pursuant to Rule 12(b)(6), a court must accept as true          Exxon Corp., 333 F.3d 1248, 1260 (11th Cir. 2003). The
all factual allegations contained in the [*7] complaint,        four prerequisites for bringing a class action set forth
and the plaintiff should receive the benefit of all             under Rule 23(a) are:
favorable inferences that can be drawn from the facts                (1) the class is so numerous that joinder of all
alleged. See Chaparro v. Carnival Corp., 693 F.3d                    members is impracticable;
1333, 1335 (11th Cir. 2012); Ashcroft v. Iqbal, 556 U.S.             (2) there are questions of law or fact common to the
662, 678 (2009).                                                     class;
                                                                     (3) the claims or defenses of the representative
A court considering a 12(b)(6) motion is generally                   parties are typical of the claims or defenses of the
limited to the facts contained in the complaint and                  class; and
attached exhibits—but may also consider documents                    (4) the representative parties will fairly and
referred to in the complaint that are central to the claim           adequately protect the interests of the class.
and whose authenticity is undisputed. See Wilchombe v.
TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009).         These prerequisites are commonly referred to as
While the court is required to accept as true all               "numerosity, commonality, typicality, and adequacy of
allegations contained in the complaint, courts "are not         representation." Vega v. T-Mobile USA, Inc., 564 F.3d
bound to accept as true a legal conclusion couched as a         1256, 1265 (11th Cir. 2009).
factual allegation." Twombly, 550 U.S. at 555 (quotation
omitted); Iqbal, 556 U.S. at 678. "Dismissal pursuant to        Class actions that meet the requirements of Rule 23(a)
Rule 12(b)(6) is not appropriate unless it appears              may be certified under Rule 23(b)(1), (b)(2), or (b)(3).
beyond doubt that the plaintiff can prove no set of facts       The pertinent section in this case is Rule 23(b)(3), which
in support of his claim which would entitle him to relief."     requires that "the questions of law or fact common to
Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir.              class members predominate over any questions
2004) (citation and quotation omitted).                         affecting only individual members, [*9] and that a class
                                                                action is superior to other available methods for fairly
                                                                and efficiently adjudicating the controversy." In other
b. Motion to Strike Under Fed. R. Civ. P. 12(f)                 words, the issues raised by the class action "that are
                                                                subject to generalized proof, and thus applicable to the
Pursuant to Fed. R. Civ. P. 12(f), the "court may strike        class as a whole, must predominate over those issues
from any pleading any insufficient defense or any               that are subject only to individualized proof." Rutstein v.
redundant, immaterial, impertinent, or scandalous               Avis Rent-A-Car Sys., 211 F.3d 1228, 1233 (11th Cir.
matter." Nash v. O.R. Colan Group, LLC, No. 12-                 2000) (citations omitted).
60759—CIV, 2012 WL 4338817, at *1 (S.D. Fla. Sept.
20, 2012) (citing Fed. R. Civ. P. 12(f)). "However, '[a]        Rule 23 provides that the Court must—at an early
motion to strike is a drastic remedy,' which is disfavored      practicable time—determine whether to certify the action
by the courts." Id. (citing Thompson v. Kindred Nursing         as a class action. See Mills v. Foremost Ins. Co., 511
Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla.            F.3d 1300, 1309 (11th Cir. 2008) (citing Fed. R. Civ. P.
2002)); see also [*8] Exhibit Icons, LLC v. XP Cos., 609        23(c)(1)(A)). The Eleventh Circuit has indicated that "[i]n
F. Supp. 2d 1282, 1300 (S.D. Fla. 2009). "A motion to           some instances, the propriety vel non of class
strike will therefore usually be denied unless the              certification can be gleaned from the face of the
allegations have no possible relation to the controversy        pleadings." Id. (citing Jackson v. Motel 6 Multipurpose,
and may cause prejudice to one of the parties." Gill-           Inc., 130 F. 3d 999, 1006 (11th Cir. 1997)). However,
Samuel v. Nova Biomedical Corp., 298 F.R.D. 693, 699            "[t]he question of class certification is generally not
(S.D. Fla. 2014) (citation and quotation omitted).              addressed on a motion to dismiss." Martorella v.
                                                                Deutsche Bank Nat. Tr. Co., 931 F. Supp. 2d 1218,
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 29 of 46
                                                                                                              Page 4 of 7
                                            2021 U.S. Dist. LEXIS 54324, *9

1228 (S.D. Fla. 2013) (quoting Chaney v. Crystal Beach          contracted-for, in-person educational services and
Capital, LLC, No. 10-cv-1056-T-30-TGW, 2011 WL                  access to campus facilities and services. See Second
17639, at *2 (M.D. Fla. 2011)). "[P]recedent ... counsels       Am. Compl. ¶ 83.
that the parties' pleadings alone are often not sufficient
to establish whether class certification is proper, and the     Plaintiff further alleges that his claims "are typical of the
district court will need to go beyond the pleadings and         other Class members' claims because Plaintiff and the
permit some discovery and/or an evidentiary hearing to          other Class members each paid tuition and fees for the
determine whether a class may be certified." Mills, 511         Undergraduate Day Division or Graduate Division at
F.3d at 1309.                                                   Lynn University for the Spring 2020 semester, but were
                                                                not provided the educational and other services that
Indeed, dismissal of class allegations at the pleadings         those costs were meant to cover." Id. ¶ 86. Additionally,
stage [*10] "is an extreme remedy appropriate only              Plaintiff asserts that there are thousands of Class
where a defendant demonstrates from the face of the             members, making joinder impracticable, id. ¶¶ 80-82,
complaint that it will be impossible to certify the classes     and that he can adequately represent the class because
alleged by the plaintiff regardless of the facts that the       his interests are aligned with those [*12] of the
plaintiff may be able to prove." Randy Rosenberg, D.C.,         proposed Class. Id. ¶¶ 89-91.
P.A. v. GEICO Gen. Ins. Co., No. 19-CV-61422, 2019
WL 6828150, at *6 (S.D. Fla. Dec. 13, 2019) (quoting            The crux of Lynn's argument is that the Court should
Oginski v. Paragon Props. of Costa Rica, LLC, No. 10-           dismiss or strike Plaintiff's class allegations because
21720-CIV, 2011 WL 3489541, at *3 (S.D. Fla. Aug. 9,            they fail to meet the Rule 23 commonality and
2011)) (quotation marks and alterations omitted).               predominance requirements. See Mot. at 6. Specifically,
Striking class allegations under Fed. R. Civ. P. 12(f) is a     Lynn argues that the central inquiry in this case—
similarly extreme remedy that is only appropriate where         whether there was a contract for in-person education—
the class allegations are "redundant, immaterial,               must be determined on an individualized basis for each
impertinent, or scandalous." See Gill-Samuel, 298               student. Id. at 6-11. Lynn also contends that the
F.R.D. at 700; Sullivan v. Gov't Emps. Ins. Co., No.            damages Plaintiff alleges are subjective and
617CV1755ORL40KRS, 2018 WL 4759905, at *2 (M.D.                 individualized because they are based on a "loss of
Fla. Aug. 1, 2018); see also Lankford v. Carnival Corp.,        experience." Id. at 11-16.
No. 12-24408-CIV, 2013 WL 12064497, at *6 (S.D. Fla.
June 18, 2013) ("[I]t is 'rare' for courts to strike or         The Court disagrees that it would be impossible for
dismiss class allegations prior to the filing of class          Plaintiff's proposed class to satisfy the commonality and
certification motions and discovery.").                         predominance requirements. The Eleventh Circuit has
                                                                described the commonality requirement as a "low
                                                                hurdle" or a "light" burden, as commonality "does not
ANALYSIS                                                        require that all questions of law and fact raised be
                                                                common." Alhassid v. Bank of Am., N.A., 307 F.R.D.
Applying the principles set forth above, the Court finds        684, 696 (S.D. Fla. 2015) (quoting Williams v. Mohawk
that the extreme remedies of dismissing or striking             Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009);
Plaintiff's class allegations are not warranted in this         Vega, 564 F.3d at 1268). "The commonality element is
case. This is not a "rare" case where it is clear from the      generally satisfied when a plaintiff alleges that
pleadings that a class action cannot be maintained. As          defendants have engaged in a standardized course of
an initial matter, Plaintiff has pleaded sufficient facts to    conduct that affects all class members." In re Checking
fulfill the Rule 23 requirements. Plaintiff alleges that this   Acct. Overdraft Litig., 275 F.R.D. 666, 673 (S.D. Fla.
action involves several [*11] questions of law and fact         2011) (internal quotation omitted).
that are susceptible to common answers and
predominate over any individual questions, such as: (i)         Here, it appears that questions concerning what the
whether Lynn contracted with the Class for in-person            operative contractual terms are between Lynn and its
educational services; (ii) whether Lynn contracted with         students [*13] may be capable of class-wide proof.
the Class for access to campus facilities and services;         Plaintiff alleges that he and other similarly situated
(iii) whether Lynn accepted money from the Class for            students entered into a binding contract with Lynn for in-
the provision of in-person educational services and             person education when they enrolled in and paid for the
access to campus facilities and services; and (iv)              Undergraduate Day Division or Graduate Division. See
whether Lynn breached its obligations to provide the            Second Am. Compl. ¶¶ 16-27, 86. Plaintiff contends that
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 30 of 46
                                                                                                          Page 5 of 7
                                           2021 U.S. Dist. LEXIS 54324, *13

the terms of that contract are dictated by the university's    through the course of discovery, be able to establish
publications, policies, invoices, and the parties' course      that the damage calculations for each individual class
of conduct. See id. ¶ 15. It is not clear to the Court from    member are formulaic, rather than fact specific ...").
the pleadings that the nature of such a contractual
relationship is not susceptible to class-wide proof based      Lynn also argues that Plaintiff's unjust enrichment
on the publications, policies, and other materials Lynn        claims are inherently individualized because the Court
provided to its students. Nor is the Court convinced that      "must examine the particular circumstances of an
Plaintiff's contractual claims would necessarily require       individual case and assure itself that, without a remedy,
delving into the individual state of mind of each student.     inequity would result or persist." Mot. at 16 (quoting
At the very least, it would be premature for the Court to      Vega, 564 F.3d at 1274). Although unjust enrichment
make that finding at this stage in the litigation given that   claims are usually unsuitable for class treatment, this is
the parties "take starkly different positions as to the        not always the case. See In re Checking Account
number and extent of issues that will be involved in this      Overdraft Litig., 286 F.R.D. 645, 657 (S.D. Fla. 2012)
case, and the method and ease of proof for each." Mills,       ("Unjust enrichment claims can be certified for class
511 F.3d at 1309-10. And it is certainly not "obvious          treatment where there are common circumstances
from the pleadings that the individual issues                  bearing on whether the defendant's retention of a
would [*14] overwhelm the common issues." Herrera v.           benefit received from class members was just or not.");
JFK Med. Ctr. Ltd. P'ship, 648 F. App'x 930, 934 (11th         Cty. of Monroe, Fla. v. Priceline.com, Inc., 265 F.R.D.
Cir. 2016).                                                    659, 668 (S.D. Fla. 2010) ("The County's ... unjust
                                                               enrichment [*16] claims are therefore premised upon
The Court is also unpersuaded that the potential for           the same alleged injury experienced by the other class
individualized damages issues makes class certification        members, and will be subject to class-wide proof.");
impossible in this case. For example, in Herrera,              James D. Hinson Elec. Contr. Co. v. Bellsouth
patients covered under Florida statutory personal injury       Telecomms., Inc., 275 F.R.D. 638, 647 (M.D. Fla. 2011)
protection (PIP) insurance brought a class action suit         ("[W]hen the defendant's conduct is the same, it is
against hospitals and their parent companies for               difficult to conceive of any significant equitable
excessive charges. Id. at 931-32. The defendant                differences between class members.") (quotation
hospitals argued that to determine damages for each            omitted).
class member, the "district court would have to analyze
whether a class member's PIP insurance was                     "[T]he Eleventh Circuit's underlying concern [with
exhausted, whether that member had co-insurance that           certification of unjust enrichment claims] is that unjust
would have covered additional expenses, and whether            enrichment claims typically require individualized
those charges were reasonable and related to the motor         inquiries into the equities of each class member's
vehicle accident." Id. at 936. In reversing the district       interaction with each defendant." Cty. of Monroe, Fla.,
court's grant of the defendants' motion to strike class        265 F.R.D. at 671. Given that Lynn's alleged conduct as
action allegations, the Eleventh Circuit indicated that the    to each class member in this case is the same—i.e.,
"presence of individualized damages issues does not            retaining tuition after ceasing to provide in-person
prevent a finding that the common issues in the case           instruction and access to campus services and
predominate." Id. (quotation omitted).                         facilities—it is not obvious from the pleadings that there
                                                               are significant equitable differences among the
Indeed, the Eleventh Circuit has recognized that               proposed class. Lynn argues that equitable
although there are "extreme cases in which computation         considerations may be different, for example, for
of each individual's damages will be so complex, fact-         students who regularly want to and expect to use
specific, and difficult that the burden [*15] on the court     campus services versus those who do not. However,
system would be simply intolerable ... such cases rarely,      the Court agrees with Plaintiff that it is premature to
if ever, come along." Klay v. Humana, Inc., 382 F.3d           determine at this stage whether such variation exists
1241, 1260 (11th Cir. 2004). Here, the individualized          among the proposed class.
damages issues are not so extreme as to preclude class
certification at the pleadings stage—particularly              In support of its arguments [*17] for dismissal or
considering Plaintiff's representation that he "can and        striking of the class allegations, Lynn relies heavily on
will present a class-wide impact and damages model" to         the Vega case. See Mot. at 8-9, 16-17. Without
support his motion for class certification. Resp. at 21;       embarking on an exhaustive analysis of that case, the
see Rosenberg, 2019 WL 6828150, at *8 ("Plaintiff may,         Court notes that it does not support the proposition that
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 31 of 46
                                                                                                                        Page 6 of 7
                                               2021 U.S. Dist. LEXIS 54324, *17

class allegations should be dismissed and/or stricken                that because the proposed class includes anyone "who
during the pleading stage. Unlike this case, Vega                    paid, on behalf of themselves or another, tuition or fees"
reviewed a district court's determination of class                   for the Spring 2020 term, it encompasses parents or
certification after the factual record had already been              others who paid tuition but were not students at Lynn
developed and after the classes had already been                     and therefore did not have a contractual relationship
certified. 564 F.3d at 1263-64. The parties in Vega had              with the university. See Mot. [*19] at 20. However, at
the opportunity to conduct pre-certification discovery,              the pleadings stage, the Court need only determine "that
which is precisely what Lynn seeks to foreclose. Id. at              at least one named class representative has Article III
1263 ("On January 9, 2007, following the close of all                standing to raise each class subclaim." Prado-Steiman
discovery (including merits discovery) and more than a               ex rel. Prado v. Bush, 221 F.3d 1266, 1279 (11th Cir.
year after filing the complaint, Vega moved for class                2000); see also Bankhead v. First Advantage
certification.").                                                    Background Servs. Corp., No. 117CV02910LMMJCF,
                                                                     2018 WL 1789419, at *3 (N.D. Ga. Jan. 30, 2018),
Moreover, the fatal deficiencies in the Vega breach of               report and recommendation adopted, No. 1:17-CV-
contract class allegations are not present here.                     2910-LMM-JCF, 2018 WL 1794375 (N.D. Ga. Feb. 27,
Defendant argues that the "[Vega] Court explained that               2018). "To have standing to represent a class, a party
because Plaintiff could not utilize identical evidence on            must not only satisfy the individual standing
behalf of every member of the class to prove offer,                  prerequisites, but must also be part of the class and
acceptance, consideration or the essential terms of the              possess the same interest and suffer the same injury as
purported contract, he was unable to show commonality                the class members." Mills, 511 F.3d at 1307.
under a breach [*18] of contract theory." Reply at 7.
However, the Vega court specifically noted that the                  In the Complaint, Plaintiff adequately satisfies the
plaintiff's breach of contract theory failed because the             requirements for Article III standing by alleging that he:
plaintiff did not allege "in his complaint the existence of          (1) suffered an injury in fact ("Plaintiff and the Class did
a common contract under which [the defendant]                        not receive their bargained-for, in-person education. Nor
employed all class members." 564 F.3d at 1272.                       did they receive the services for which they paid
Therefore, the Vega court determined that the plaintiff              separately itemized fees."), see Second Am. Compl. ¶¶
"could not utilize identical evidence on behalf of every             3, 71-73, 75, 112-13, 119; (2) that is fairly traceable to
member of the class to prove offer, acceptance,                      the challenged conduct (he can trace that injury to
consideration, or the essential terms" and that the class            Lynn's campus closure and moving all courses online),
thus failed to fulfill the commonality and predominance              see id. ¶¶ 2, 54-60, 68-71, 72-73, 75, 119, 121, 133;
requirements. Id. Here, in contrast, Plaintiff's Complaint           and (3) that is likely to be redressed by a
alleges a common contract for in-person, on-campus                   favorable [*20]      judicial decision (he can be
education between Lynn and students enrolled in the                  compensated by receiving damages in the form of a
Undergraduate Day Division and Graduate Division.                    partial refund of his tuition and fees paid), see id. ¶¶ 4,
See Second Am. Compl. ¶¶ 104-105.                                    77, 121-25, 132-34.2 Accordingly, the Court concludes
                                                                     that Plaintiff has sufficiently alleged that he has standing
Lynn's final argument is that the proposed class                     individually and as a putative class representative.
includes individuals who lack standing.1 Lynn argues

                                                                     CONCLUSION
1 Lynn   also argues that the class includes individuals whom
Plaintiff lacks standing to represent because they are either        adequacy of representation."). Further, even if there are
graduate students (when he is an undergraduate) or are               inadequacies in the current class definition as Lynn contends,
students who reenrolled in Summer or Fall 2020 (when                 this Court "retains the ability to refine it at a later stage in the
Plaintiff did not). See Mot. at 20-21. The Court agrees with         litigation." MSPA Claims 1, LLC v. Covington Specialty Ins.
Plaintiff that this appears to go to the issue of typicality under   Co., No. 19-21583-CIV, 2020 WL 5984382, at *15 (S.D. Fla.
Rule 23, which is more properly addressed at the class               May 12, 2020) (citing A&M Gerber Chiropractic LLC v. GEICO
certification stage. See Wright & Miller, 7AA Fed. Prac. &           Gen. Ins. Co., 321 F.R.D. 688, 696 (S.D. Fla. 2017)).
Proc. Civ. § 1785.1 (3d ed.) ("Representative parties who have
a direct and substantial interest have standing; the question        2 See Bloomgarden v. Allstate Fire & Cas. Ins. Co., No. 19-CV-
whether they may be allowed to present claims on behalf of           62879-RAR, 2020 WL 6375169, at *2-3 (S.D. Fla. Oct. 30,
others who have similar, but not identical, interests depends        2020) (describing requirements to establish Article III
not on standing, but on an assessment of typicality and              standing).
              Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 32 of 46
                                                                                Page 7 of 7
                                          2021 U.S. Dist. LEXIS 54324, *20

For the foregoing reasons, the Court is not persuaded at
this stage in the litigation that class certification would
be "impossible" regardless of any facts revealed in
discovery. The arguments Lynn advances are more
appropriate for the class certification stage, at which
point the Court can consider them with the benefit of a
more developed factual record. Thus, without opining on
the merits of class certification or the underlying class
allegations, the Court finds that Plaintiff has adequately
pleaded the requirements of standing and Rule 23 as to
the class allegations for breach of contract and unjust
enrichment. Accordingly, it is hereby

ORDERED AND ADJUDGED that Defendant's Motion
to Dismiss and/or Strike Plaintiff's Class Action
Allegations [ECF No. 49] is DENIED.

DONE AND ORDERED in Fort Lauderdale, Florida, this
23rd day of March, 2021.

/s/ Rodolfo A. Ruiz II

RODOLFO A. [*21] RUIZ II

UNITED STATES DISTRICT JUDGE


  End of Document
Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 33 of 46




                       EXHIBIT D
            Metzner v. Quinnipiac Univ.,
           Case No. 3:20-cv-00784-KAD,
          2021 U.S. Dist. LEXIS 56744 (D.
               Conn. Mar. 25, 2021)
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 34 of 46


No Shepard’s Signal™
As of: March 26, 2021 1:30 PM Z


                                             Metzner v. Quinnipiac Univ.
                                    United States District Court for the District of Connecticut
                                                     March 25, 2021, Decided
                                                  Case No. 3:20-cv-00784 (KAD)

Reporter
2021 U.S. Dist. LEXIS 56744 *
                                                                   to dismiss the claims of Plaintiffs Zoey Metzner ("Metzner"),
                                                                   Dominic Gravino ("Gravino"), Dave Bruneau ("Bruneau"),
 ZOEY METZNER, DOMINIC GRAVINO, DAVE
                                                                   and Richard Hotter ("Hotter," and collectively, the
BRUNEAU, RICHARD HOTTER, individually and on
                                                                   "Plaintiffs") asserted in Plaintiffs' First Amended Complaint
behalf of all others similarly situated, Plaintiffs, v.
                                                                   (the "FAC," ECF No. 25). In this putative class action,
QUINNIPIAC UNIVERSITY, Defendant.
                                                                   Plaintiffs bring claims against Quinnipiac for breach of
                                                                   contract, unjust enrichment, and conversion arising out of
                                                                   Quinnipiac's alleged failure to issue tuition or fee refunds to
                                                                   students following its decision to transition to online learning
Notice: Decision text below is the first available text from the
                                                                   during the Spring 2020 semester in response to the COVID-
court; it has not been editorially reviewed by LexisNexis.
                                                                   19 pandemic. Metzner and Gravino were both enrolled as full-
Publisher's editorial review, including Headnotes, Case
                                                                   time students at Quinnipiac during the 2019-2020 academic
Summary, Shepard's analysis or any amendments will be
                                                                   year. (FAC ¶¶ 10-11.) Bruneau and Hotter (the "Parent
added in accordance with LexisNexis editorial guidelines.
                                                                   Plaintiffs") are each parents of undergraduate students who
                                                                   were enrolled full-time at Quinnipiac during the 2019-2020
                                                                   academic year. (Id. ¶¶ 12-13.) Following oral argument on the
                                                                   motion to dismiss, the Court directed the parties to file [*2]
                                                                   supplemental briefs addressing whether the Parent Plaintiffs
Core Terms                                                         have plausibly alleged the requirements of Article III

in-person, tuition, Plaintiffs', online, semester, Spring,         1
allegations, on-campus, promise, unjust enrichment,
malpractice, campus, contractual, conversion, facilities,          standing with respect to the theories of liability asserted in the
courses, Bulletin, learning, refund, breach of contract,           FAC. (ECF No. 65.) The Court has considered the parties'
reimbursement, undergraduate, parties, breach of contract          supplemental briefs (ECF Nos. 68, 69), in addition to
claim, programs, attend, remote, funds, district court, injury-    Quinnipiac's supporting memorandum of law (ECF No. 36),
in-fact                                                            Plaintiffs' opposition memorandum (ECF No. 40),
                                                                   Quinnipiac's reply brief (ECF No. 46), and the various notices
                                                                   of supplemental authority filed by the parties. (ECF Nos. 56,
                                                                   62, 66-67, 70-75.) For the reasons that follow, the motion to
                                                                   dismiss is GRANTED in part and DENIED in part and the
Opinion                                                            Parent Plaintiffs' breach of contract and unjust enrichment
                                                                   claims are DISMISSED for lack of standing.

[*1] MEMORANDUM OF DECISION                                        Legal Standards

RE: DEFENDANT'S MOTION TO DISMISS (ECF NO.                         "Article III, Section 2 of the Constitution limits the
35)                                                                jurisdiction of the federal courts to the resolution of 'cases'
                                                                   and 'controversies.'" Mahon v. Ticor Title Ins. Co., 683 F.3d
Kari A. Dooley, United States District Judge:                      59, 62 (2d Cir. 2012) (quotation marks omitted). "This
                                                                   limitation is 'founded in concern about the proper-and
Defendant Quinnipiac University ("Quinnipiac" or the               properly limited-role of the courts in a democratic society.'"
"Defendant") has moved pursuant to Fed. R. Civ. P. 12(b)(6)
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 35 of 46
                                                2021 U.S. Dist. LEXIS 56744, *2

Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). "The        Hamden, Connecticut, which has a current enrollment of
doctrine of standing gives meaning to these constitutional           approximately 10,290 students across its College of Arts and
limits by 'identifying those disputes which are appropriately        Sciences and eight professional schools. (FAC ¶¶ 21-22.)
resolved through the judicial process.'" SusanB. Anthony List        Plaintiffs and Plaintiffs' children registered for on-campus
v. Driehaus, 573 U.S. 149, 157 (2014) (quoting Lujan v.              courses during the Spring 2020 semester, which registrations
Defenders of Wildlife, 504 U.S. 555, 560 (1992)) [*3] .              Quinnipiac accepted. (Id. ¶ 45.) All
"Because the standing issue goes to this Court's subject matter
jurisdiction, it can be raised sua sponte." Cent. States Se. &       3
Sw. Areas Health & Welfare Fund v.Merck-Medco Managed
                                                                     Plaintiffs remain in good financial standing with Quinnipiac,
Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005). "To establish
                                                                     "having paid in whole or in combination tuition, fees, costs,
Article III standing, a plaintiff must show (1) an 'injury in
                                                                     and/or room and board charges assessed and demanded by
fact,' (2) a sufficient 'causal connection between the injury
                                                                     Defendant for the Spring 2020 term." (Id. ¶ 14.)
and the conduct complained of,' and (3) a 'likelihood' that the
injury 'will be redressed by a favorable decision.'" Susan B.        On March 15, 2020, Quinnipiac informed Plaintiffs that
Anthony List, 573 U.S. at 157-58 (quoting Lujan, 504 U.S. at         beginning on March 18, 2020, classes would be held online
560-61.) In determining whether a plaintiff has standing to          for the remainder of the Spring 2020 semester in response to
sue, this Court must accept the complaint's material                 the COVID-19 pandemic. (Id. ¶¶ 4, 61.) The online classes
allegations as true and construe the allegations in the              that Quinnipiac ultimately provided were not equivalent to the
plaintiff's favor.                                                   in-person, on-campus education that Plaintiffs [*5] and their
                                                                     children chose and deprived the Plaintiffs and Plaintiffs'
2
                                                                     children of many hands-on educational opportunities and
                                                                     experiences. (Id. ¶¶ 67-68.) Quinnipiac has allegedly refused
Cortlandt St. Recovery Corp. v. Hellas Telecommunications,
S.a.r.l, 790 F.3d 411, 417 (2d Cir. 2015).                           to reimburse or refund Plaintiffs and others similarly situated
                                                                     for the tuition and fees they have expended for on-campus
On a motion to dismiss under Rule 12(b)(6), the Court must           instruction and for programs, services, activities, facilities,
likewise accept the complaint's factual allegations as true and      events, and other resources and benefits that were no longer
must draw inferences in the plaintiff's favor. Littlejohn v. City    available to Plaintiffs and their children as a result of the
ofNew York, 795 F.3d 297, 306 (2d Cir. 2015). The complaint          transition to remote learning.
"must 'state a claim to relief that is plausible on its face,'"
setting forth "factual content that allows the court to draw the     (E.g., id. ¶¶ 5-6, 16-18.) Plaintiffs allege that while they and
                                                                     their children could have pursued online degrees, they
reasonable inference that the defendant is liable for the
                                                                     specifically opted for an in-person classroom experience and
misconduct alleged." Kolbasyuk v. Capital Mgmt.Servs., LP,
                                                                     that Quinnipiac did not previously offer Plaintiffs' or
918 F.3d 236, 239 (2d Cir. 2019) (quotingBell Atl. Corp. v.
                                                                     Plaintiffs' children's degree programs online. (Id. ¶ 15.)
Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal,
                                                                     Plaintiffs further allege that the transition to online learning
556 U.S. 662, 678 (2009)). "The assessment of whether a
                                                                     rendered it difficult to access and communicate with
complaint's factual allegations plausibly give rise to an
                                                                     Quinnipiac's professors, many of whom were unprepared to
entitlement to relief 'does not impose a probability
                                                                     deliver an effective educational experience using remote
requirement at the pleading stage; it simply calls for enough
                                                                     learning technologies. (Id. ¶¶ 19-20.)
fact to raise a reasonable expectation that discovery will
reveal evidence of illegal' conduct." Lynch v. City of New           The FAC includes a number of examples of how Quinnipiac
York, 952 F.3d 67, 75 (2d Cir. 2020) (quoting Twombly, 550           allegedly      emphasizes      in-person    interactions     and
U.S. at 556). At this stage "the court's task is to assess the       experiences [*6] and the unique attraction of its campus and
legal feasibility of the complaint; it is not to assess the weight   facilities in its effort to recruit prospective students, while
of the evidence that might be offered on either side." Id.           neglecting to highlight remote learning opportunities as a core
                                                                     educational feature. (Id. ¶¶ 24-33.) Plaintiffs allege that they
Background and Allegations [*4]
                                                                     specifically contracted for on-campus instruction for the
The Court summarizes the allegations, which are accepted as          Spring 2020 semester and principally cite Quinnipiac's 2019-
true for purposes of the instant motion, in substantially similar    2020
form as was set forth in the Court's memorandum of decision
denying Quinnipiac's motion to stay discovery. (ECF No. 47.)         4
Quinnipiac is an institution of higher education located in
                                                                     Official Bulletin (the "Bulletin") as setting forth the terms of

                                                            Page 2 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 36 of 46
                                               2021 U.S. Dist. LEXIS 56744, *6

this contract. (Id. ¶¶ 34-35; Ex. C.) Plaintiffs allege that the    of 2020 in response to the COVID-19 pandemic was justified
Bulletin describes many of its in-person offerings in such          but assert that they have suffered significant losses as a result
terms as providing a "hands-on experience," "campus                 of Quinnipiac's refusal to offer a prorated reimbursement of
laboratory experience," "a supportive learning environment          tuition and fees to students who paid for full-time on-campus
characterized by small classes with access to faculty and well-     instruction for the Spring 2020 semester. (Id. ¶¶ 63-67.) Put
equipped laboratory facilities," "state-of-the-art facilities,"     simply, Plaintiffs allege that "[t]he online classes Plaintiffs
and other characteristics that are germane only to on-campus        and their peers have been provided are not equivalent [*9] to
instruction. (Id. ¶ 37.) According to Plaintiffs, Quinnipiac's      the in-person, campus experience that Plaintiffs and other
default or customary mode of educational delivery is to             Quinnipiac students chose for their university education." (Id.
provide in-person instruction, and when registering for classes     ¶ 68.)
for the Spring 2020 semester, Plaintiffs and their children did
not otherwise select the box available on Quinnipiac's website      Plaintiffs bring claims sounding in breach of contract (Count
which would have enabled them to search and [*7] register           One); breach of implied contract (Count Two); unjust
for "Online Courses Only." (Id. ¶¶ 41-42.) Plaintiffs further       enrichment in the alternative to the contract claims (Count
allege that Quinnipiac's Spring 2020 courses were listed as         Three); and conversion (Count IV). Plaintiffs seek to certify a
being held in specific on-campus locations. (Id. ¶ 33.) Thus, it    class pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3) on behalf
was "Plaintiffs' and Class Members' reasonable expectation          of themselves and:
when registering for classes for the Spring 2020 semester . . .
                                                                    All people paying Defendant, in whole or in part, personally
that those classes would be provided on-campus" and                 and/or on behalf of others, for tuition, fees, and/or room board
Plaintiffs allege that Quinnipiac became contractually              for in-person instruction and use of campus facilities, but who
obligated to deliver in-person instruction via the Bulletin's       were denied use of and/or access to in-person instruction
express terms in combination with Quinnipiac's other                and/or campus facilities by Defendant for the Spring 2020
publications and promotional materials. (Id. ¶¶ 42, 44.)            academic term or any subsequent term.

For the Spring 2020 semester Quinnipiac charged its                 (Id. ¶ 83.)
undergraduate students $24,280 in full-time tuition plus a
$720 technology fee. (Id. ¶ 45.) The annual fees for                6
undergraduate room and board ranged from $14,360 to
                                                                    Discussion
$18,270 and fees for dining services ranged from $1,685 to
$1,885 per semester. (Id.) Plaintiffs allege that these fees "are   The Parent Plaintiffs' Standing to Sue
significantly higher than online-only programs" offered both
by Quinnipiac and other institutions of higher education. (Id.      As noted previously, Article III standing is comprised of three
¶¶ 46- 47.) For example, for the Spring 2020 semester,              elements: injury-in-fact, causation, and redressability. See
Plaintiffs allege that Quinnipiac charged students between          Lujan, 504 U.S. at 560-61. "Under the injury-in-fact
$515 and $575 per credit [*8] for undergraduate online              requirement, 'the first and foremost' element, 'a plaintiff must
degree programs, whereas students taking 12-16 credits per          show that he or she suffered an invasion of a legally protected
semester for on-campus courses were charged between                 interest that is concrete and particularized and actual or
$1,517.50 and                                                       imminent, not conjectural or hypothetical.'" [*10] Vullo v.
                                                                    Office of Comptroller of Currency, 378 F. Supp. 3d 271, 282
5                                                                   (S.D.N.Y. 2019) (quoting Spokeo, Inc. v. Robins, 136 S. Ct.
$2,023.33 per credit. (Id. ¶¶ 45, 48.) Despite having allegedly     1540, 1547-48 (2016)). As to the second element, "there must
bargained and paid for on-campus courses and access to              be a causal connection between the injury and the conduct
campus facilities and other resources for the entire Spring         complained of-the injury has to be fairly traceable to the
2020 semester, Plaintiffs and Plaintiffs' children have not         challenged action of the defendant, and not the result of the
been permitted to attend classes in person since March 15,          independent action of some third party not before the court."
2020. (Id. ¶¶ 51-52.)
                                                                    Rothstein v. UBS AG, 708 F.3d 82, 91 (2d Cir. 2013) (quoting
While Quinnipiac made the decision in April 2020 to provide         Lujan, 504 U.S. at 560) (alterations, ellipses, and emphasis
students housing and dining credits for the Spring 2020             omitted). "Third, it must be likely, as opposed to merely
semester, it has not offered tuition or fee refunds. (Id. ¶¶ 80-    speculative, that the injury will be redressed by a favorable
81.) Plaintiffs acknowledge that Quinnipiac's decision to close     decision." Id. (quoting Lujan, 504 U.S. at 561).
its campus and to offer its classes exclusively online in March

                                                           Page 3 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 37 of 46
                                              2021 U.S. Dist. LEXIS 56744, *10

In their supplemental brief, the Parent Plaintiffs assert that     (E.D. Tenn. 2009) (holding, in suit arising from student's
they have satisfied each of the three requirements of Article      withdrawal from university following Title IX proceeding,
III standing. They argue that the loss of tuition payments they    that parents lacked standing to sue university in contract or
remitted to Quinnipiac for their children's in-person education    quasi-contract based on their payment of tuition on behalf of
constitutes an injury-in-fact, which is fairly traceable to        their son, as "[i]t is fairly evident that the 'payment of tuition
Quinnipiac's decision not to issue tuition or fee                  does not create a contractual relationship between parents and
reimbursements for the Spring 2020 semester. They further          a college' when the parents' child is over the age of majority")
assert that their alleged injuries are redressable through a
favorable decision finding Quinnipiac liable to them for           8
compensatory damages.
                                                                   (quoting Apffel v. Huddleston, 50 F. Supp. 2d 1129, 1133 (D.
Quinnipiac, on the other hand, argues that the Parent Plaintiffs   Utah 1999)); McCormick v.Dresdale, No. CIV.A. 09-474 S,
lack standing because they do not allege any facts that would      2010 WL 1740853, at *2 (D.R.I. Apr. 28, 2010) (dismissing
establish that they themselves [*11] were entitled to on-          parents' breach of contract claims against Brown University in
campus instruction or facilities or that they entered into a       suit involving student's withdrawal from university following
contract for educational services with Quinnipiac directly.        sexual assault accusation, as "the parents were not third party
Nor do the Parent Plaintiffs allege that they were an intended     beneficiaries to any contract between William, who turned
third-party beneficiary of                                         eighteen . . . and Brown") (citing [*13] Doev. Univ. of the S.,
                                                                   687 F. Supp. 2d 744).
7
                                                                   Plaintiffs do not cite any contrary authority and instead argue
the alleged contract between Quinnipiac and their children.        that these cases are inapplicable and/or rely upon flawed
As Quinnipiac observes, several courts have dismissed parent-      reasoning because they do not consider the distinct
plaintiffs in similar class action lawsuits brought against        contractual nature of the Parent Plaintiffs' claims, or the fact
colleges and universities during the current public health         that the Parent Plaintiffs have suffered an injury-in-fact in the
crisis-recognizing that the fact that a parent pays tuition on     form of the loss of the payments that they remitted to
behalf of his or her child does not confer standing on that        Quinnipiac. They further argue that given these allegations of
parent to sue for breach of an obligation that the college or      a cognizable injury, the issue is not one of Article III standing
university owed the child. See, e.g., Espejo v. Cornell Univ.,     but, rather, "contractual standing," citing SM Kids, LLC v.
No. 3:20-CV-467 (MAD/ML), 2021 WL 810159, at *2                    Google LLC, 963 F.3d 206 (2d Cir. 2020). There, the Second
(N.D.N.Y. Mar. 3, 2021) ("Plaintiffs do not allege that            Circuit held that the district court's conclusion that the
Plaintiff Espejo's child is a minor, that he directly contracted   plaintiff lacked standing to enforce a settlement agreement
with Cornell [University], or that he is an intended third-party   arising from a trademark infringement litigation, which only
beneficiary. . . .Without such allegations, Plaintiff Espejo       the holder of the trademark could enforce, erroneously
cannot demonstrate injury-in-fact"); Gociman v. Loyola Univ.       conflated contractual standing with constitutional standing.
of Chicago, No. 20 C 3116, 2021 WL 243573, at *2 (N.D. Ill.        See id. at 211. "Contractual standing," the Court of Appeals
Jan. 25, 2021) (similarly finding parents' allegations             indicated, "is distinct from Article III standing and does not
insufficient to establish an injury-in-fact where parents          implicate subject-matter jurisdiction.
alleged that they paid their children's tuition and fees but did
not enter into a contract with the defendant [*12] nor allege      . . . Although the question of whether Google breached a
that they were the third-party beneficiary of any such contract,   contract with SM Kids depends on whether SM Kids enjoyed
and citing, inter alia, Bergeron v. Rochester Inst. of Tech.,      a contractual relationship with Google, the existence of such a
No. 20-CV-6283 (CJS), 2020 WL 7486682, at *3 (W.D.N.Y.             relationship is not [*14] a prerequisite to a court's power to
Dec. 18, 2020), and Lindner v. Occidental Coll., No. CV 20-        adjudicate a breach-of-contract claim." Id. Therefore, the
8481-JFW (RAOx), 2020 WL 7350212, at *5 (C.D. Cal. Dec.            Second Circuit explained, while the fact that the plaintiff may
11, 2020), for the same proposition).                              not have held a valid assignment of the trademark would
                                                                   defeat its success on the merits, that issue did not have any
Quinnipiac also cites other decisions outside of this specific     bearing on the plaintiff's ability to establish an injury-in-fact,
context that likewise recognize that a parent lacks standing to    which was demonstrated by its
sue an educational institution for an alleged injury to his or
her child.                                                         9

See, e.g., Doe v. Univ. of the S., 687 F. Supp. 2d 744, 761        allegation that it suffered economic losses as a result of the


                                                          Page 4 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 38 of 46
                                               2021 U.S. Dist. LEXIS 56744, *14

defendant's alleged violation of the settlement agreement. See       their children") (quoting Lindner, 2020 WL 7350212, at *5).1
id. at 211-12.
                                                                     For similar reasons, the Parent Plaintiffs lack standing to
The Court would agree with Plaintiffs that SM Kids might             bring an unjust enrichment claim against Quinnipiac, as the
compel the conclusion that the issue here is one of contractual      theory of unjust enrichment is one of a contract implied in
rather than constitutional standing if the Parent Plaintiffs had     law-where "justice requires compensation to be given for
alleged an injury arising from a breach of the contract              property or services rendered under a contract, and no remedy
specified in the Amended Complaint. However, the Plaintiffs          is available by an action on the contract." Vertex, Inc. v. City
have not plausibly alleged any contract between Quinnipiac           of Waterbury, 278 Conn. 557, 573, 898 A.2d 178 (2006)
and the Parent Plaintiffs. The Plaintiffs only plausibly plead a     (citation omitted); see also Doe v. Univ. of the S., 687 F.
contract between Quinnipiac and its students, which, as              Supp. 2d at 762 (concluding that student's parents "have failed
discussed above, does not confer any rights upon the Parent          to plead facts or cite law which establish they have
Plaintiffs. Accordingly, SMKids is inapposite. While the FAC         standing [*17] to pursue a contract implied in law or unjust
obfuscates any purported distinction between the contractual         enrichment claim against the University").
obligation allegedly owed to the [*15] students and that owed
to the parents, it is readily apparent from the face of the          The Court therefore dismisses the Parent-Plaintiffs' claims as
Amended Complaint, as confirmed by counsel at oral                   to Count One, Two, and Three for lack of standing.
argument, that the Parent Plaintiffs are not alleging that
Quinnipiac had a contractual obligation to provide the Parent        1 The Court also rejects the reasoning of Uddin v. New York
Plaintiffs themselves in-person educational services, or any         Univ., 47 Misc. 3d 38, 6 N.Y.S.3d 900 (1st Dep't 2014), cited
other services for that matter. (Cf.,e.g., FAC ¶ 14 (alleging        by the Plaintiffs, in which the Appellate Division of the New
that "Plaintiffs paid Defendant for opportunities and services       York Supreme Court held that a father had stated a viable
they or their children did not receive, including on-campus          breach of contract claim against New York University in a
education, facilities, services, and activities"); id. ¶             suit seeking reimbursement for tuition made by the plaintiff
                                                                     on behalf of his son. In so holding however the court did not
44 (alleging that "Defendant became contractually obligated          consider the issue of standing, and the overwhelming federal
to provide on-campus classes to Plaintiffs and Class                 caselaw cited by Quinnipiac demonstrates that the vast
Members").) Thus, to the extent that the Parent Plaintiffs           majority of courts that have addressed the issue have found
believe that they have suffered a financial loss by paying for       that a parent lacks standing to enforce a contract between his
in-person instead of online classes, such loss does not derive       or her child and the university that the child is attending. Nor
from any alleged contract with Quinnipiac but, rather, from a        does the Court agree with Plaintiffs that the fact that students
private arrangement between the Parent Plaintiffs and their          must report their parents' income in order to obtain federal
children. See Salerno v. Fla. S. Coll., 488 F. Supp. 3d 1211,        student aid imposes a "requirement" on the Plaintiff Parents,
2020 WL 5583522, at *4 (M.D. Fla. 2020) (observing that              or on any parent, to pay his or her child's tuition that becomes
mother seeking reimbursement of tuition paid for Spring 2020         enforceable via a breach of contract action.
semester on behalf of her daughter did not "adequately
explain how any action on Florida So[u]thern College's part          11
injured her," and [*16] concluding that "the lack of injury to
                                                                     Whether the Educational Malpractice Doctrine [*18]
[the
                                                                     Bars the Plaintiffs' Claims
10
                                                                     In the motion to dismiss, Quinnipiac principally argues that
                                                                     all of the Plaintiffs' claims are barred by the educational
mother] is clear regardless of whether [the mother] provided
                                                                     malpractice doctrine. Under this doctrine, "courts have almost
financial support to her daughter" as "[t]hat arrangement was
                                                                     universally held that claims of 'educational malpractice' are
between mother and daughter" and "does not establish a
                                                                     not cognizable." Gupta v. New BritainGen. Hosp., 239 Conn.
relationship between the College and [the mother]"). In other
                                                                     574, 591, 687 A.2d 111 (1996) (footnote omitted). The
words, it is the student and not the parent that has suffered the
                                                                     doctrine applies "[w]here the essence of the complaint is that
alleged injury-in-fact that is traceable to the alleged actions of
                                                                     an educational institution breached its agreement by failing to
Quinnipiac for purposes of Article III. See also Gociman,
                                                                     provide an effective education, [and] the court is asked to
2021 WL 243573, at *2 ("Once a student reaches the age of
                                                                     evaluate the course of instruction and called upon to review
majority, courts have routinely held that parents lack standing
                                                                     the soundness of the method of teaching that has been adopted
to bring claims against their adult children's colleges and
                                                                     by that educational institution." Id. at 590 (quoting Ross v.
universities, even when the parents pay tuition on behalf of
                                                                     Creighton University, 957 F.2d 410, 416 (7th Cir. 1992))

                                                            Page 5 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 39 of 46
                                               2021 U.S. Dist. LEXIS 56744, *18

(alterations and ellipsis omitted). "Among other problems for       claims as commercial as opposed to academic and submit that
adjudication, these claims involve the judiciary in the             this case does not implicate the concerns expressed in Gupta
awkward tasks of defining what constitutes a reasonable             regarding improper judicial forays into evaluations of the
educational program and of deciding whether that standard           quality or value of academic instruction, issues on which
has been breached." Id. at 591. However the Connecticut             educational institutions are normally afforded deference.
Supreme Court has recognized two exceptions to this                 Rather, Plaintiffs argue that this case falls squarely into the
prohibition. The first, which is not alleged here, "would be        second exception recognized in [*21] Gupta for claims
exemplified by a showing that the educational program failed        arising out of an alleged failure to fulfill a specific contractual
in some fundamental respect, as by not offering any of the          promise.
courses necessary [*19] to obtain certification in a particular
field." Id. at 592. "The second would arise if the educational      On the issue-whether this type of tuition reimbursement suit
institution failed to fulfil[l] a specific contractual promise      implicates the educational malpractice doctrine-courts around
distinct from any overall obligation to offer a reasonable          the country are somewhat divided. The Defendant cites the
program." Id. at 593.2                                              Court to Paynter v. New York Univ., 66 Misc. 2d 92, 319
                                                                    N.Y.S.2d 893 (1st Dep't 1971), a brief
Quinnipiac argues that all of Plaintiffs' claims "hinge on the
allegation that the Plaintiffs received an education that was       13
worth less than what they paid because of the transition to
online learning," and are accordingly precluded by the              per curiam opinion in which the Appellate Division of the
doctrine. (Def.'s Mem. at 2.) Quinnipiac further observes that      New York Supreme Court reversed an award of a tuition
"[w]hen the gravamen of the complaint is that the institution       refund to the parent of a son whose classes were suspended at
failed to provide an                                                NYU from May 7, 1970 through the remainder of the school
                                                                    year prior to final examinations due to anti-war
2 The doctrine also does not prohibit claims alleging that the      demonstrations on campus. The court there noted that "while
institution "act[ed] arbitrarily, capriciously, or in bad faith,"   in a strict sense, a student contracts with a college or
id. at 595, although the FAC does not invoke this exception.        university for a number of courses to be given during the
                                                                    academic year, the services rendered by the university cannot
12                                                                  be measured by the time spent in a classroom," while also
                                                                    citing the general principle that disfavors judicial intervention
effective or quality education, all of the claims asserted in the   into matters of educational governance. Id. at 894. However,
complaint are to be construed as educational malpractice            one district court aptly distinguished Paynter from the
claims, no matter what labels or conclusions are used in            situation here by observing "that there is a world of difference
pleading those claims." (Id. at 12.) See, e.g., Jacobs v. Ethel     between canceling some classes-in the absence of any
Walker Sch. Inc., No. CV020515279S, 2003 WL 22390051, at            affirmative guarantee on the number of [*22] classes to be
*4 (Conn. Super. Ct. Sept. 30, 2003) ("[A] plaintiff does not       held-and not affording students services and benefits for an
have to use the words 'educational malpractice' in order for a      extended period of time despite … a promise [to do so]," as
cause of action to sound in the tort [*20] of educational           during half of the entire Spring 2020 semester. Ford v.
malpractice") (citing Vogel v. Maimonides Academy of                Rensselaer Polytechnic Inst., No. 1:20-CV-470, 2020 WL
Western Conn., Inc., 58 Conn. App. 624, 631, 754 A.2d 824           7389155, at *5 (N.D.N.Y. Dec. 16, 2020); see also In re
(App. Ct. 2000)). Citing the complaint's references to "vastly      Columbia TuitionRefund Action, Nos. 20-CV-3208 (JMF),
different" or "less valuable" online classes (FAC ¶¶ 66, 102,       20-CV-3210 (JMF), 2021 WL 790638, at *6 (S.D.N.Y. Feb.
112), Quinnipiac argues that Plaintiffs' claims will require a      26, 2021) (distinguishing Paynter in light of the opinion's
factfinder to determine whether the remote teaching and             emphasis on an "insubstantial change made in the schedule of
services that Plaintiffs received had substantively less            classes" as precluding the plaintiff's recovery, as "the Court
educational value than their in-person counterparts.                cannot conclude as a matter of law that Pace[ University's]
                                                                    adoption of online instruction from mid-March through the
In response, Plaintiffs assert that they are not contesting the
                                                                    end of the spring semester was an 'insubstantial change'")
manner with which Quinnipiac and its faculty implemented
                                                                    (quoting Paynter, 319 N.Y.S.2d at 894).
online teaching instruction or asserting that classes should
have been taught differently. Instead, Plaintiffs maintain that
                                                                    In its Notices of Supplemental Authority, Quinnipiac also
they challenge Quinnipiac's decision to retain tuition and fees     cites to two recent decisions construing this issue in its favor
for educational services that the institution allegedly promised    in the context of the COVID-19 pandemic. In Gociman, 2021
but never provided. As such, Plaintiffs characterize their          WL 243573, at *1, the plaintiffs brought a putative class

                                                           Page 6 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 40 of 46
                                               2021 U.S. Dist. LEXIS 56744, *22

action on behalf of individuals who had paid tuition or fees        decisions have reached similar conclusions. See, e.g.,
for in-person instruction at Loyola University of Chicago           McCarthy v. Loyola Marymount Univ., No. 2:20-CV-04668-
during the Spring                                                   SB (JEMx), 2021 WL 268242, at *3 (C.D. Cal. Jan. 8, 2021)
                                                                    (observing that "[t]he question [*25] here is whether
14                                                                  Defendant made a specific promise to provide in-person
                                                                    instruction for the duration of Plaintiff's semester" and
2020 semester, "seek[ing] damages representing the
                                                                    concluding that "the purported promise in this case does not
difference in value between in-person classes and access to
                                                                    involve an academic decision outside the realm of judicial
facilities, and the online education they received." The
                                                                    determination," as "the decision to suddenly shift to online
district [*23] court found that "the theory underlying all of
                                                                    education can hardly be characterized as an 'academic
plaintiffs' claims is that the education plaintiffs received once
                                                                    decision' within the meaning of that doctrine. Indeed, the
defendant transitioned to remote instruction in response to the
                                                                    decision to cease in-person instruction involved no judgment,
COVID-19 pandemic was 'worth significantly less than the
                                                                    much less an academic one, because Defendant was mandated
value of live classes.'" Id. at *3. Thus the court found that
                                                                    by government orders to do so."); Hiattv. Brigham Young
"resolution of Plaintiffs' claims would require the Court to
                                                                    Univ., No. 1:20-CV-00100 (TS), 2021 WL 66298, at *3 (D.
make judgments about the quality and value of the education
                                                                    Utah Jan. 7, 2021) ("Plaintiff is not asking the Court to
defendant provided in the Spring 2020 semester." Id. (quoting
                                                                    interfere in BYU's academic or pedagogical choices by
Linder, 2020 WL 7350212, at *7). In so holding the court
                                                                    requiring BYU to provide in-person education or change its
rejected plaintiffs' argument that they were "not challenging
                                                                    methods of education. Rather, Plaintiff is asking for a refund
the quality of their education, but rather alleging that
                                                                    of tuition and/or mandatory fees for the breach of contract
defendant failed to perform the educational service 'at all'"-an
                                                                    alleged. The requested relief does not require the Court to ask
argument which the court found belied by the FAC's
                                                                    BYU to change its operations or otherwise interfere in BYU's
"repeated[] claims that the online instruction was 'worth less'
                                                                    academic decisions, so this argument does not support
than the traditional in-person instruction." Id. Likewise, in
                                                                    granting the Motion.");
Linder, cited therein, the district court reached the same
conclusion. See 2020 WL 7350212, at *7 (finding that                Saroya v. Univ. of the Pac., No. 5:20-CV-03196 (EJD), 2020
resolution of plaintiffs' claims that defendant's remote            WL 7013598, at *4 (N.D. Cal. Nov. 27, 2020) ("[C]onstruing
instruction "was not 'worth the amount charged' or 'in any way      the FAC in the light most favorable [*26] to Plaintiff, his
the equivalent of an in-person education[,]'" that its "Spring      claim is not that UOP failed to provide students with an
2020 programs were 'sub-par' and that online classes lacked         adequate education, but that it failed to provide certain
'collaborative [*24] learning and dialogue, feedback, and           services as promised. Notwithstanding Plaintiff's allegations
critique[,]' . . . would require the Court to make judgments        comparing remote learning to in-person learning, ruling on
about the quality and value of the education that [the              these issues would not require an inquiry into pedagogical
defendant] provided" and were therefore barred by the               methods, the quality
educational malpractice doctrine) (alterations omitted).
                                                                    16
Plaintiffs cite the Court to other cases that have reached the
opposite conclusion. For example, in Salerno, 2020 WL               of Defendant's instructors and curriculum, or an evaluation of
5583522, at *4-5, the district court found that the plaintiff's     Plaintiff's progress or achievement, or the reasons for their
allegations "that the College's publications clearly implied        success or failure") (quotation marks, alterations, and citation
that courses would be conducted in-person" and that its             omitted);
"materials also touted its many resources and facilities-all of
which were located on the campus thereby implying in-person         Chong v. Ne. Univ., No. CV 20-10844 (RGS), 2020 WL
                                                                    7338499, at *2 n.1 (D. Mass. Dec. 14, 2020) ("The court is
participation" were sufficient to state a claim
                                                                    not convinced that plaintiffs' contract claim is merely a
15                                                                  disguised educational malpractice claim, as Northeastern
                                                                    implies. The TAC appears to challenge the mere fact of the
based upon the breach of an "implied-in-fact contract" under        switch from in-person to online instruction, not the quality of
Florida law. The court further concluded that "this case is not     the online education Northeastern provided") (citing Salerno,
about the quality of the College's education" so as to implicate    2020 WL 5583522, at *5); Gibson v. Lynn Univ., Inc., No. 20-
the educational malpractice doctrine, but, rather, "is simply       CIV-81173 (RAR), 2020 WL 7024463, at *4 (S.D. Fla. Nov.
about an alleged promise to provide in-person learning that         29, 2020) ("The Court emphasizes that this is not a case about
was allegedly breached." Id. at *5. Several other recent            the quality of the education Lynn provided students during the


                                                           Page 7 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 41 of 46
                                               2021 U.S. Dist. LEXIS 56744, *26

Spring 2020 semester. Lynn is correct that Florida does not         effective education") (quoting Ross, 957 F.2d at 416); see
recognize a cause of action for educational malpractice.            also [*29] Oyoque v. Depaul Univ., No. 20 C 3431, 2021 WL
Rather, Plaintiff's claim is based on Lynn's [*27] alleged          679231, at *2 (N.D. Ill. Feb. 21, 2021) ("Though portions of
failure to provide in-person, on-campus instruction and access      the plaintiffs' allegations can be read as talking about the
to campus facilities and resources.") (internal citation            value of online instruction, at its core the complaint's focus is
omitted).3                                                          breach of contract-whether DePaul [University] provided the
                                                                    specific services it allegedly promised. To the extent the
Having considered the divergent views on this issue, the            plaintiffs discuss the difference in value between in-person
Court agrees with the majority of cases that have deemed the        and online education, that discussion is limited to alleging
educational malpractice doctrine inapposite to the theory of        damages from the defendant's alleged breach of contract, not
liability alleged here. The Court further agrees with the           an allegation that any decreased value constitutes the breach
district court in Hassan v. Fordham Univ., No. 20-CV-3265           of contract"). Indeed, the Connecticut Supreme Court has
(KMW), 2021 WL 293255 (S.D.N.Y. Jan. 28, 2021), another             elsewhere emphasized that the distinction between legally
tuition reimbursement suit brought in the face of the               cognizable negligence cases and impermissible educational
pandemic, that because the Plaintiffs' allegations concerning       malpractice cases "lies in the duty that is alleged to have been
the lesser                                                          breached." Doe v. Yale Univ., 252 Conn. 641, 659, 748 A.2d
                                                                    834 (2000). "If the duty alleged to have been breached is the
3 Plaintiffs also cite to a number of recent state court            duty to educate effectively, the claim is not cognizable." Id.
decisions that are in accord. See, e.g ., Spiegel v. Trustees       Although decided in the context of the common law of
ofIndiana University, No. 53C06 -2005-CT-000771, 2020               negligence, the Court finds it instructive that the standard
WL 7135320, at *2 (Ind. Cir. Ct. Nov. 19, 2020) ("The               articulated by the Connecticut Supreme Court does not focus
essence of Plaintiff's claims is that he contracted for in-person   on the nature of damages as the sine qua non to ascertaining
classes and certain services, which he never received and for       whether a suit is fundamentally one of educational
which he paid a premium. This does not challenge the quality        malpractice. Rather, at least implicitly, [*30] it looks to the
of the education, but the actual product and service delivered.     theory of liability alleged, which here, is a breach of contract.
Indeed, it would make no difference if what Plaintiff received
were actually or a higher value, just that he did not receive       Here, as discussed in many of the cases cited above, the
that for which he contracted and pre-paid valuable                  promise alleged to have been breached is not a promise to
consideration in the form [*28] of tuition and fees.                provide an effective or adequate education but instead to
Accordingly, making all inferences in Plaintiff's favor, the        provide an
Court finds that Plaintiff's claims are not for educational
malpractice."); Smith v. Ohio State University, No. 2020-           18
00321JD, 2020 WL 5694224, at *2 (Ohio Ct. Cl. Sep. 09,
                                                                    in-person education. The Court therefore disagrees with the
2020) (holding that where "[t]he essence of plaintiff's breach
                                                                    Defendant that the fact finder would necessarily be called
of contract claim is that she contracted for in-person classes
                                                                    upon to assess such questions as whether a lecture delivered
and received online classes instead," the claim was not barred
                                                                    by Zoom is less valuable than one offered in person, whether
by the educational malpractice doctrine). Quinnipiac
                                                                    students' virtual interactions with faculty members are less
challenges Plaintiffs' reliance on many of these state court
                                                                    educationally meaningful than in-person interactions, or
decisions due to their failure to apply the more rigorous
                                                                    whether remote library and other related services failed to
federal pleading standards. The Court need not rely on any
                                                                    provide an appropriate level of support following the closure
state court decisions outside of Connecticut in resolving the
                                                                    of on-campus facilities. (Def.'s Mem. at 16.) Because it
instant motion.
                                                                    appears plausible from the face of the complaint that
17                                                                  Plaintiffs' claims may be capable of resolution without
                                                                    inviting such subjective assessments of educational quality,
value of the online instruction that they received "primarily       and because Plaintiffs have pled the breach of a specific
would impact the damages element of Plaintiff[s'] contract          contractual promise, as discussed, infra, the educational
claim, the Court is not persuaded that they form the 'essence'      malpractice doctrine does not bar their claims at this stage.
of the Complaint, such that Plaintiff's claims should be barred     The Court reaches the same conclusion with respect [*31] to
entirely at this stage." Id. at *4 (emphasis added); accord         Plaintiffs' unjust enrichment claims, which are based on an
Gupta, 239 Conn. at 590 (noting that the doctrine applies           implied in law theory of contract liability.
"[w]here the essence of the complaint is that an educational
institution breached its agreement by failing to provide an         However, if in the future it becomes manifest that resolving


                                                           Page 8 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 42 of 46
                                               2021 U.S. Dist. LEXIS 56744, *31

Plaintiffs' claims or assessing their damages will ultimately       fact contract is the same as an express contract, except that
"entail[] evaluation of whether a course conducted remotely         assent is not expressed in words, but is
was less valuable than one conducted in person-and if so, by
how much-the Court [will reassess whether it] should decline        implied from the conduct of the parties." Vertex, Inc., 278
to enter the classroom and determine whether or not the             Conn. at 573-74.
judgments and conduct of professional educators were
deficient." Hassan, 2021 WL 293255, at *4 (quotation marks          [A] true implied in fact contract can only exist . . . where there
and citation omitted).                                              is no express one. It is one which is inferred from the conduct
                                                                    of the parties though not expressed in words. Such a contract
Whether Plaintiffs Have Adequately Pled the Breach of a             arises where a plaintiff, without being requested to do so,
Specific Promise                                                    renders services under circumstances indicating that he
                                                                    expects to be paid therefor, and the defendant, knowing such
"The elements of a breach of contract claim are the formation       circumstances, avails himself [*33] of the benefit of those
of an agreement, performance by one party, breach of the            services. In such a case, the law implies from the
agreement by the other party, and damages." Meyers                  circumstances, a promise by the defendant to pay the plaintiff
v.Livingston, Adler, Pulda, Meiklejohn & Kelly, P.C., 311           what those services are reasonably worth.
Conn. 282, 291, 87 A.3d 534 (2014). Connecticut law
recognizes that '"[t]he basic legal relation between a student      Janusauskas v. Fichman, 264 Conn. 796, 804-05, 826 A.2d
and a private university or college is contractual in nature' and   1066 (2003) (quotation marks and
'there seems to be no dissent from the proposition
                                                                    citations omitted).4
19
                                                                    Quinnipiac principally disputes Plaintiffs' ability to establish
that the catalogues, bulletins, circulars, and regulations of the   the first element of a breach
institution determine the contractual
                                                                    of contract claim-i.e., the formation of an agreement to
relationship between the student and the educational                provide on-campus instruction. It asserts
institution.'" Doe v. Quinnipiac Univ [*32] ., 404
                                                                    4As noted supra, an implied in law contract, on the other
F. Supp. 3d 643, 667 (D. Conn. 2019) (quoting Burns v.              hand, "may arise due to one party being unjustly enriched to
Quinnipiac Univ., 120 Conn. App. 311,                               the detriment of the other party." Vertex, Inc., 278 Conn. at
                                                                    574. The Court addresses Plaintiffs' implied in law contract,
320-21, 991 A.2d 666 (App. Ct. 2010)). "Because a student           or unjust enrichment claim, in the context of Count Three
bases his or her decision to attend a                               below.

college or university, in significant part, on the documents        20
received concerning core matters, such
                                                                    that "the promise on which a plaintiff relied must have been
as faculty, curriculum, requirements, costs, facilities and         precise and based on specific contractual terms or provisions"
special programs, application of contract                           in order to plead a viable breach of contract claim consistent
                                                                    with the second Gupta exception. (Def.'s Mem. at 20 (quoting
principles based on these documents and other express or            Kloth-Zanard v. Amridge Univ., No. 3:09-CV-606 (JBA),
implied promises, consistent with the
                                                                    2012 WL 2397161, at *4 (D. Conn. June 25, 2012).)
                                                                    Quinnipiac further argues that "general, vague, or aspirational
limitations expressed in Gupta . . . appears sound." Johnson v.
                                                                    language" such as that evidenced in the Bulletin is insufficient
Schmitz, 119 F. Supp. 2d 90, 93
                                                                    to meet Gupta's standard. (Id.) See Faigel v. Fairfield Univ.,
(D. Conn. 2000).                                                    75 Conn. App. 37, 41- 42, 815 A.2d 140 (App. Ct. 2003)
                                                                    (holding that defendant's alleged oral promise [*34] that
Here, Plaintiffs allege the breach of either an express contract    plaintiff "would receive 'many credits'" for her prior
or, in the alternative, an                                          engineering studies in Russia did not qualify as a "specific
                                                                    contractual promise" under Gupta); see also, e.g., McNeil v.
implied contract, which the Court construes as an implied in        Yale Univ., 436 F. Supp. 3d 489, 532-33 (D. Conn. 2020)
fact contract. "An implied in                                       (holding that "[t]he general language relied on by Plaintiffs
                                                                    from Yale's Equal Opportunity Statement, Undergraduate

                                                           Page 9 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 43 of 46
                                               2021 U.S. Dist. LEXIS 56744, *34

Regulations and Sexual Misconduct Policies" did not create           Financial Responsibility Agreement ("FRA"), which "ties the
enforceable promise to provide educational programs and              payment of tuition to registration for courses, not to the
student organizations free of sex discrimination and sexual          receipt of any particular method of course instruction." Id. at
misconduct, as these promises were insufficiently specific and       *3. The court further noted that plaintiffs did "not plead that
also implicated the educational malpractice doctrine by              the course descriptions provided by the Northeastern
requiring the court to assess the reasonableness of Yale's           Registrar comprised part of the parties' contract" and their
efforts at eliminating sexual misconduct and discrimination);        complaint also "lacks any allegation which might allow the
Kloth-Zanard, 2012 WL 2397161, at *4 (holding, in breach of          court to reasonably infer that these descriptions were meant to
contract action premised on institution's alleged failure to         be read 'in conjunction with' the FRA." Id. Notably, the court
fulfill its obligations to assist the plaintiff in securing a        dismissed the plaintiffs' tuition reimbursement claims without
clinical training program, that representative's statements that     prejudice and permitted the claims to proceed following the
the university "would 'assist' students 'in making sure you get      filing of the plaintiffs' third amended complaint. See Chong,
that part of your training done,' . . . does not amount to a         2020 WL 7338499, at *3 (denying [*37] subsequent motion
'specific promise' as to the extent or nature of assistance that     to dismiss, as "[d]rawing all inferences in plaintiffs' favor, the
would be provided" and reaching same conclusion with                 court cannot, as a matter of law, say that no student who read
respect to the plaintiff's allegation that [*35] a faculty           these statements could have reasonably expected that
member told her "that he would help students 'in any way' he         executing the FRA and registering for on campus courses
could . . . to procure a clinical site placement"); accord           would entitle them to in-person instruction").
Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 709 (D.
Vt. 2012), aff'd, 570 F. App'x 66 (2d Cir. 2014) ("Language in       Quinnipiac also cites Squeri v. Mount Ida Coll., 954 F.3d 56
a college handbook                                                   (1st Cir. 2020), a case in which the First Circuit affirmed
                                                                     dismissal of a breach of contract claim, among others, brought
21                                                                   against Mount Ida College after it permanently closed upon
                                                                     providing only six weeks' notice to its students. "Underlying
or other official statement that is merely aspirational in nature,   all the claims were allegations that the defendants knew that
or that articulates a general statement of a school's 'ideals,'      Mount Ida was on the brink of insolvency but concealed this
'goals,' or 'mission,' is not enforceable") (applying Vermont        information, instead assuring current and prospective students
law).5                                                               that Mount Ida was financially stable." Id. at 61. The First
Here, however, Plaintiffs have alleged more than mere                Circuit held that the contract claim failed for lack of
"aspirational" language illustrated in the Bulletin and              specificity, as the plaintiffs did "not plausibly allege a breach
Quinnipiac's website-which tout such features as "state-of-          of implied contract, let alone an express contract, that the
the-art facilities," "outdoor spaces," "classroom and                college contracted to give earlier notice than it did or that
immersive experiential learning," and "the beauty of New             there was a contract for four years of education in exchange
England." (E.g., FAC ¶¶ 28, 30, 31, 37.) Plaintiffs further          for only one semester of tuition." Id. at 71-72. Unlike here,
allege that Quinnipiac charges students significantly less for       the plaintiffs did "not allege the terms of any such [*38]
online degree programs-between $515 and $575 per credit for          contract," id. at 71, and the Court otherwise finds the case
undergraduate online degree programs, as compared to                 inapposite.
between $1,517.50 and $2,023.33 per credit for on-campus             22
students taking between 12 and 16 credit hours. (Id. ¶¶ 45,
48). Such allegations in combination with the parties' alleged       these two tuition schemes while attending in-person classes
course of conduct allow the reasonable inference that the            during the first half of the Spring 2020 semester.6 See Rosado
parties may have at least implicitly entered into a specific         v. Barry Univ. Inc., No. 1:20-CV-21813 (JEM), 2020 WL
agreement for [*36] on-campus instruction by virtue of the           6438684, at *3 (S.D. Fla. Oct. 30, 2020) (concluding that the
Plaintiffs having been charged under, and paid, the higher of        plaintiff's "allegations that Barry [University] accepted $773
                                                                     more per credit for in-person classes from [the plaintiff], and
5 In addition, Quinnipiac cites Chong v. Ne. Univ., No. CV           actually provided in-person education to [the plaintiff] until
20-10844 (RGS), 2020 WL 5847626 (D. Mass. Oct. 1, 2020),             March 19, 2020, in the backdrop of numerous other
in which the district court dismissed, inter alia, a breach of       documents referring to in-person classes and amenities, are
contract claim premised on Northeastern University's alleged
                                                                     sufficient to establish, at minimum, an implied contract")
failure to reimburse students for tuition remitted during the
                                                                     (applying Florida law); see also Bergeron, 2020 WL 7486682,
pandemic. The district court agreed with the defendant that
                                                                     at *7-8 (finding plaintiffs' allegations of the defendant's
plaintiffs failed to state a claim for breach of an annual
                                                                     promise to provide in-person instruction sufficiently specific

                                                           Page 10 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 44 of 46
                                               2021 U.S. Dist. LEXIS 56744, *38

to withstand motion to dismiss where they "allege a number           demonstrate the existence of an express or implied contract
promises made by [the defendant] with respect to the benefits        based on the Bulletin and other course materials, the Court
of enrollment in the more expensive in-person, on-campus             deems Plaintiffs' allegations sufficient at this stage to allow
program, including: the opportunity to work directly with            the inference of a specific promise to provide in-person
faculty members in their labs, multi-faceted experiential            instruction, [*41] and will accordingly deny the motion to
learning, vibrant campus life, 'access to the finest laboratories,   dismiss the breach of contract claims.7
technology, and computing facilities available on any
campus', and 'a strong and [*39] robust network of support           Unjust Enrichment
on campus to help you succeed,'" as "[t]hese allegations
                                                                     "A right of recovery under the doctrine of unjust enrichment
clearly extend beyond coursework to the entirety of the
                                                                     is essentially equitable, its basis being that in a given situation
educational experience.") (internal citations omitted)
                                                                     it is contrary to equity and good conscience for one to retain a
(applying New York law);
                                                                     benefit which has come to him at the expense of another."
                                                                     Town of New Hartford v. Connecticut
Espejo, 2021 WL 810159, at *5 (expressing doubt "that the
vast majority of Plaintiffs' allegations," which relied on
                                                                     7 Quinnipiac also notes that it "reserved the right to change
Cornell University's marketing, course registration, and             any provision of the Bulletin at any time." (Def.'s Mem. at 26
related materials, "give rise to a contractual agreement for in-     (quoting Bulletin at 3 of 749) (alterations omitted).) It further
person instruction," but permitting case to proceed past             notes that the Bulletin does not include any provision
motion to dismiss based principally on allegation that Cornell       allowing for a refund of tuition or fees under the
defined '"experiences in the classroom and 'on campus'" as           circumstances alleged. However the Court deems such
part of its mission statement, which the court construed as "an      questions as to whether the specific terms of the alleged
explicit statement from the university indicating that the           contract permit or preclude Plaintiffs' recovery improper for
education for which Plaintiffs paid                                  resolution without further factual development.
6 Whether the allegations sufficiently plead the existence of        24
an express contract is a closer call but the Court finds that the
issue of whether and to what extent the parties may have             Res. Recovery Auth., 291 Conn. 433, 451, 970 A.2d 592
entered into an express or an implied contract for the               (2009) (quotation marks and citation omitted). "Plaintiffs
provision of in-person educational services will be better           seeking recovery for unjust enrichment must prove (1) that
resolved following discovery.                                        the defendants were benefited, (2) that the defendants unjustly
                                                                     did not pay the plaintiffs for the benefits, and (3) that the
23                                                                   failure of payment was to the plaintiffs' detriment." Id. at 451-
                                                                     52 (quotation marks [*42] and citation omitted).
includes an on-campus component") (applying New York
law); but see Gociman, 2021 WL 243573, at *4 (rejecting
                                                                     Quinnipiac argues that Plaintiffs cannot maintain an unjust
plaintiffs' argument "that [*40] in-person instruction was
                                                                     enrichment claim when they have pled the existence of an
implied by the difference in tuition for the 'in-person' and
                                                                     enforceable contract. However, the Federal Rules of Civil
'online-program,'" as "[a] difference in tuition is insufficient
                                                                     Procedure specifically contemplate and permit a plaintiff to
to allege a specific contractual promise" under Illinois law).
                                                                     plead in the alternative. See Fed. R. Civ. P. 8(d)(3) ("A party
In addition, although it is true, as Quinnipiac points out, that     may state as many separate claims or defenses as it has,
the Bulletin distinguishes between "undergraduate and                regardless of consistency."); see also, e.g., NovaFund
graduate classes' and "online classes" as opposed to "on-            Advisors, LLC v. Capitala Grp., LLC, No. 3:18-CV-1023
campus" and "online classes," the Bulletin's Academic                (MPS), 2019 WL 1173019, at *15 (D. Conn. Mar. 13, 2019)
Calendar does provide different dates for when                       ("[B]ecause NovaFund's [unjust] enrichment claim is
"Undergraduate and graduate on-campus classes end" and               adequately pleaded in the alternative under Rule 8, and the
"Online classes end." (See FAC Ex. C at 14-16 of 749.) And           existence of the contract is in genuine dispute, dismissal of
even where the Academic Calendar refers simply to                    this claim would be premature").8Therefore, in light of the
"Undergraduate and graduate classes" without the "on-                parties' dispute as to the existence of an enforceable contract,
campus" qualification, the very fact of distinguishing between       dismissal of the Plaintiffs' unjust enrichment claim is
undergraduate/graduate classes and "online classes" can              inappropriate at this juncture.
plausibly read as suggesting that the former are held on-site.
                                                                     Quinnipiac also argues that Plaintiffs have failed to allege
While discovery may ultimately defeat Plaintiffs' ability to
                                                                     Quinnipiac's unjust retention of non-gratuitous benefits, citing

                                                           Page 11 of 13
               Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 45 of 46
                                               2021 U.S. Dist. LEXIS 56744, *42

Roe v. Loyola Univ. New Orleans, No. Civ. 07-1828, 2007 WL          executive orders. However the question is not whether
4219174 (E.D. La. Nov. 26, 2007), a case that arose from the        Quinnipiac was justified in moving its classes online, but
closure of Loyola University New Orleans in the aftermath of        whether it was unjust for it to
Hurricane Katrina. Loyola College of Law, where the plaintiff
was enrolled, arranged for its students to attend classes at        9 To prevail on such a claim under Louisiana law, a plaintiff
other ABA-accredited law [*43] schools during                       must prove five elements: "(1) there must be an enrichment of
                                                                    the defendant; (2) there must be an impoverishment of the
8 Even if this issue is governed by substantive Connecticut         plaintiff; (3) there must be a connection between the
law under the Erie doctrine, which the Court does not believe,      enrichment and resulting impoverishment; (4) there must be
pleading in the alternative is appropriate. See Stein v. Horton ,   an absence of 'justification' or 'cause' for the enrichment or
99 Conn. App. 477, 485, 914 A.2d 606 (App. Ct. 2007)                impoverishment; and (5) no other remedy available at law."
("Parties routinely plead alternative counts alleging breach of     Id. at *2.
contract and unjust enrichment, although in doing so, they are
entitled only to a single measure of damages arising out of         26
these alternative claims. . . . Under this typical belt and
                                                                    retain tuition that it accrued with the expectation of delivering
suspenders approach, the equitable claim is brought in an           (allegedly higher cost) in-person instruction when it
alternative count to ensure that the plaintiff receives some        ultimately provided an (allegedly lesser-cost) online education
recovery in the event that the contract claim fails.").             for the latter half of the Spring 2020 semester. In this way
                                                                    Plaintiffs have adequately alleged that Plaintiffs "paid
25
                                                                    Defendant non-gratuitous benefits for a comprehensive
the fall 2005 semester and to receive full credit from those        academic      experience,      including    in-person     classes,
courses toward their Loyola degrees, provided the students          opportunities to network with students and professors in-
paid their tuition to Loyola. The plaintiff relocated to Dallas,    person, access to campus buildings and dormitories, and to
where he attended SMU Law School during the fall of 2005            avail themselves of school programs and events." (FAC ¶
before returning to New Orleans to finish his degree at             121.) It can be reasonably inferred from these
Loyola. He later brought a tuition refund suit against Loyola       allegations [*46] that Quinnipiac accrued excess funds by
in which he asserted, interalia, an unjust enrichment claim.9       moving its courses online, and the question of whether the
The district court granted summary judgment to the defendant        institution was unjustly enriched by retaining the Plaintiffs'
on the unjust enrichment claim, first holding that the plaintiff    tuition-which allegedly encompassed the costs of delivering
failed to demonstrate "an impoverishment of [*44] the               in-person instruction and all of the attendant benefits that flow
plaintiff" given that he received full credit for the SMU           from it-is a question improper for resolution on a motion to
courses and graduated and sat for the bar exam on time. Id. at      dismiss.
*2-3. The Court also noted that "the undisputed facts establish
                                                                    Conversion
that there is 'no absence of justification or cause' for Loyola's
retention of the tuition for the fall 2005 semester" given that     "Conversion is an unauthorized assumption and exercise of
Loyola took the actions it did to prevent its students from         the right of ownership over property belonging to another, to
falling behind, and that if the plaintiff had enrolled at SMU       the exclusion of the owner's rights." Mystic Color Lab, Inc.
directly he would have been obligated to pay SMU's higher           v.Auctions Worldwide, LLC, 284 Conn. 408, 418, 934 A.2d
tuition. Id. at 3.                                                  227 (2007). "To establish a prima facie case of conversion,
                                                                    the plaintiff[s] [must] demonstrate that (1) the material at
Plaintiffs distinguish Roe by pointing out that the plaintiff
there was provided the option to attend another law school          issue belonged to the plaintiff[s], (2) that the defendant
given Loyola's inability to operate after Hurricane Katrina,        deprived the plaintiff[s] of that material for an indefinite
whereas Plaintiffs here were not afforded a choice-they were        period of time, (3) that the defendant's conduct was
either required to attend classes online or forfeit an entire       unauthorized and (4) that the defendant's conduct harmed the
semester's worth of tuition. And unlike the plaintiff in Roe,       plaintiff[s]." Coster v. DuQuette, 119 Conn. App. 827, 832,
Plaintiffs are not seeking a "tuition-free" semester. (Pl.'s        990 A.2d 362 (App. Ct. 2010) (quotation marks and citation
Mem. at 23.) Quinnipiac also relies on Roe for the proposition      omitted). "[T]he party alleging conversion . . . must prove a
that Quinnipiac had no choice but to enact emergency                sufficient property interest in the items in question." Mystic
                                                                    Color Lab, 284 Conn. at 419. "Accordingly, a claim for
measures in the face of the pandemic, noting that even if it
                                                                    conversion may be brought when the relationship is one of
had not decided to close it campus independently it would
                                                                    bailor and bailee but not when it is one of debtor and
have been required to do so by Governor [*45] Lamont's
                                                                    creditor." Id. "A bailment [*47] . . . contemplates redelivery

                                                          Page 12 of 13
                Case 1:20-cv-01454-CRC Document 34 Filed 03/26/21 Page 46 of 46
                                                2021 U.S. Dist. LEXIS 56744, *47

27                                                                    funding") (applying New York law).

of goods entrusted to the bailee, whereas a debtor-creditor           In short, Plaintiffs may not rely on the same allegations that
relationship contemplates the payment of an obligation                give rise to their contract claims to bring a claim for
defined by agreement between the parties." Id. at 420.                conversion.
"Moreover, in order to establish a valid claim of conversion or
statutory theft for money owed, a party must show ownership           Conclusion
or the right to possess specific, identifiable money, rather than
                                                                      For the foregoing reasons, the Parent Plaintiffs are dismissed
the right to the payment of money generally." Id. at 421. Thus
                                                                      from this suit and the Defendant's motion to dismiss is
"[w]hen an action arises from a claim under an express or
                                                                      granted as to the conversion claim. The motion is denied in all
implied contract, a claim in tort is inappropriate." Id.
                                                                      other respects.
Quinnipiac argues convincingly that Plaintiffs' claim of              SO ORDERED at Bridgeport, Connecticut, this 25th day of
entitlement to a tuition refund sounds in breach of contract          March 2021.
and thus cannot be enforced via a conversion action. Cf. Aztec
EnergyPartners, Inc. v. Sensor Switch, Inc., 531 F. Supp. 2d          /s/ Kari A. Dooley
226, 230 (D. Conn. 2007) ("Clearly, Aztec expected to
receive a refund in exchange for returning the products and           KARI A. DOOLEY
relinquishing title to them, but that is a claim sounding in
breach of contract, not conversion"). As the bailee/bailor vs.        UNITED STATES DISTRICT JUDGE
debtor/creditor distinction recognized by the Connecticut
                                                                      29
Supreme Court illustrates, where the dispute arises from the
defendant's failure to remit or refund payment pursuant to an
agreement between the parties as opposed to the defendant's             End of Document
failure to return [*48] property held in trust for the plaintiff,
the tort of conversion is inapposite. For similar reasons
Quinnipiac correctly emphasizes that Plaintiffs have not
plausibly alleged that the purportedly wrongfully held tuition
actually "belonged" to the Plaintiffs, once Plaintiffs
relinquished it by paying for the semester. When funds are
intermingled with funds belonging to third parties, a bailment
cannot exist, see Mystic ColorLabs, 284 Conn. at 420-thus,
once Quinnipiac deposited Plaintiffs' funds into its general
account, they became "unidentifiable and untraceable,"
thereby defeating Plaintiffs' entitlement to any specific set of
funds, id. at 427. Plaintiffs also misapprehend the requirement
that the funds be identified with "specificity" when they insist
that they have adequately pled conversion by identifying the
amount that Quinnipiac charged Plaintiffs for its tuition and
fees. The issue is not

28

whether the funds are "specific" in a quantifiable sense but
whether they are traceable to Plaintiffs so as to sustain a
specific property interest at the time that the funds were held
by Quinnipiac. See,e.g., Ford, 2020 WL 7389155, at *9
(dismissing conversion claim in similar tuition reimbursement
suit, as "plaintiffs have failed to allege that their tuition [*49]
and fee payments still exist as a 'specific, identifiable fund'
that defendant could have converted" and "cannot realistically
argue that once that money was paid to defendant it remained
intact, as opposed to pooling in with defendant's other


                                                            Page 13 of 13
